Exhibit 10.1

EXECUTION VERSION

IMPORTANT NOTE:

EACH PARTY HERETO MUST EXECUTE THIS AMENDMENT OUTSIDE THE REPUBLIC OF AUSTRIA
AND EACH LENDER MUST BOOK ITS LOAN AND RECEIVE ALL PAYMENTS OUTSIDE THE REPUBLIC
OF AUSTRIA. TRANSPORTING OR SENDING THE ORIGINAL OR ANY CERTIFIED COPY OF THIS
AMENDMENT OR THE AMENDED CREDIT AGREEMENT REFERRED TO HEREIN OR ANY OTHER CREDIT
DOCUMENT OR ANY NOTICE OR OTHER COMMUNICATION (INCLUDING BY EMAIL OR OTHER
ELECTRONIC TRANSMISSION) INTO OR FROM THE REPUBLIC OF AUSTRIA MAY RESULT IN THE
IMPOSITION OF AN AUSTRIAN STAMP DUTY ON THE CREDIT FACILITY PROVIDED FOR IN SUCH
AMENDED CREDIT AGREEMENT, WHICH MAY BE FOR THE ACCOUNT OF THE PARTY WHOSE
ACTIONS RESULT IN SUCH IMPOSITION. COMMUNICATIONS REFERENCING THIS AMENDMENT OR
SUCH AMENDED CREDIT AGREEMENT SHOULD NOT BE ADDRESSED TO RECIPIENTS IN, OR SENT
BY PERSONS LOCATED IN, THE REPUBLIC OF AUSTRIA AND PAYMENTS SHOULD NOT BE MADE
TO BANK ACCOUNTS IN THE REPUBLIC OF AUSTRIA. SEE ALSO SECTION 9.19 OF SUCH
AMENDED CREDIT AGREEMENT AND A MEMORANDUM FROM AUSTRIAN COUNSEL FOR THE GOODYEAR
TIRE & RUBBER COMPANY WHICH IS AVAILABLE UPON REQUEST FROM THE ADMINISTRATIVE
AGENT.

SECOND AMENDMENT dated as of March 7, 2017 (this “Amendment”), to the AMENDED
AND RESTATED SECOND LIEN CREDIT AGREEMENT dated as of April 19, 2012 (as
heretofore amended, the “Pre-Amendment Credit Agreement”, and as amended by this
Amendment, the “Amended Credit Agreement”), among THE GOODYEAR TIRE & RUBBER
COMPANY, an Ohio corporation; the lenders party thereto; DEUTSCHE BANK TRUST
COMPANY AMERICAS, as Collateral Agent (in such capacity, the “Collateral
Agent”); and JPMORGAN CHASE BANK, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”).

WHEREAS, the Original Lenders (as defined below) have extended and agreed to
extend credit to the Borrower on the terms and conditions set forth in the
Pre-Amendment Credit Agreement;

WHEREAS the Borrower has requested, and the Continuing Lenders (as defined
below) party hereto, the Administrative Agent and the Collateral Agent have
agreed, upon the terms and subject to the conditions set forth herein, that the
Pre-Amendment Credit Agreement be amended as provided herein, effective upon
satisfaction of the conditions set forth in Section 5 hereof.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Defined Terms. Capitalized terms used and not otherwise defined
herein have the meanings specified in the Amended Credit Agreement. As used in
this Amendment, the following terms have the meanings specified below:

“Amendment Effective Date” shall have the meaning set forth in Section 5 hereof.

“Continuing Lenders” shall mean the Original Lenders that consent to this
Amendment and JPMorgan Chase Bank, N.A. For the avoidance of doubt, “Continuing
Lenders” shall include the Increasing Lenders but shall not include the
Non-Continuing Lenders.

“Increasing Lenders” shall mean each Original Lender the Post-Effective Loan
Amount of which will be greater than such Original Lender’s Original Loan Amount
and JPMorgan Chase Bank, N.A.

“Non-Continuing Lenders” shall mean the Original Lenders that do not consent to
this Amendment or that do not have Post-Effective Loan Amounts.

“Original Lenders” shall mean the Lenders party to the Pre-Amendment Credit
Agreement immediately prior to the Amendment Effective Date.

“Original Loan Amount” shall mean, as to each Original Lender, the aggregate
principal amount of the Loans of such Original Lender immediately prior to the
transactions to occur on the Amendment Effective Date.

“Post-Effective Loan Amount” shall mean, as to each Continuing Lender, the
aggregate principal amount of the Loans of such Continuing Lender after giving
effect to the transactions to occur on the Amendment Effective Date, as set
forth on Schedule I hereto or in the records of the Administrative Agent
referred to in such Schedule I.

“US Dollars” or “$” refers to lawful money of the United States of America.

SECTION 2. Amendment of the Pre-Amendment Credit Agreement. The Pre-Amendment
Credit Agreement is hereby amended as follows:

(a)    The definition of “Adjusted LIBO Rate” in Section 1.01 of the
Pre-Amendment Credit Agreement shall be amended by deleting the number “0.75%”
in clause (a) thereof and replacing it with the number “0%”.

 

2



--------------------------------------------------------------------------------

(b)    The definition of “Alternate Base Rate” in Section 1.01 of the
Pre-Amendment Credit Agreement shall be replaced with the following:

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate on such day (or if such
day is not a Business Day, the immediately preceding Business Day) for a deposit
in dollars with a maturity of one month plus 1%. For purposes of clause
(c) above, the Adjusted LIBO Rate on any day shall be based on the Screen Rate
for dollar deposits with a maturity of one month in the London interbank market
at approximately 11:00 a.m., London time, on such day. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate,
respectively.

(c)    The definition of “Arrangers” in Section 1.01 of the Pre-Amendment Credit
Agreement shall be replaced with the following:

“Arrangers” means JPMorgan Chase Bank, N.A., Barclays Bank PLC, BNP Paribas
Securities Corp., Citigroup Global Markets Inc., Credit Agricole Corporate and
Investment Bank, Deutsche Bank Securities Inc., Goldman Sachs Lending Partners
LLC, HSBC Securities (USA) Inc., Merrill Lynch, Pierce, Fenner & Smith
Incorporated and Wells Fargo Securities, LLC, each as a Joint Lead Arranger and
Joint Bookrunner, for the credit facility established by this Agreement.

(d)    The definition of “Documentation Agent” in Section 1.01 of the
Pre-Amendment Credit Agreement shall be replaced with the following:

“Documentation Agent” means each of Barclays Bank PLC, BNP Paribas, Credit
Agricole Corporate and Investment Bank, Goldman Sachs Lending Partners LLC, HSBC
Bank USA, National Association, Merrill Lynch, Pierce, Fenner & Smith
Incorporated and Wells Fargo Bank, National Association, in its capacity as
documentation agent hereunder.

(e)    The definition of “LIBO Rate” in Section 1.01 of the Pre-Amendment Credit
Agreement shall be replaced with the following:

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the Screen Rate as of the Specified Time on the Quotation Day.

(f)    The definition of “Syndication Agent” in Section 1.01 of the
Pre-Amendment Credit Agreement shall be replaced with the following:

“Syndication Agent” means Citibank, N.A., in its capacity as syndication agent
hereunder.

 

3



--------------------------------------------------------------------------------

(g)    The following new definitions shall be inserted in Section 1.01 of the
Pre-Amendment Credit Agreement in their appropriate alphabetical positions:

“Applicable Rate” means, for any day, the applicable rate per annum set forth
below under the caption “ABR Spread” or “Eurodollar Spread”, as the case may be,
based upon the Total Leverage Ratio as of the end of the fiscal quarter of the
Borrower for which consolidated financial statements have theretofore been most
recently delivered pursuant to Section 5.01(a) or 5.01(b):

 

Total Leverage Ratio:

   ABR
Spread   Eurodollar
Spread

Category 1

£ 1.25 to 1.00

   0.75%   1.75%

Category 2

> 1.25 to 1.00

   1.00%   2.00%

For purposes of the foregoing, each change in the Applicable Rate resulting from
a change in the Total Leverage Ratio shall be effective during the period
commencing on and including the second Business Day following the date of
delivery to the Administrative Agent pursuant to Section 5.01(a) or 5.01(b) of
the consolidated financial statements indicating such change and ending on the
date immediately preceding the effective date of the next such change.
Notwithstanding the foregoing, the Applicable Rate shall be based on the rates
per annum set forth in Category 2 (i) at any time that an Event of Default has
occurred and is continuing or (ii) if the Borrower shall fail to deliver the
consolidated financial statements required to be delivered pursuant to
Section 5.01(a) or 5.01(b) or shall elect not to include in any certificate
required to be delivered pursuant to Section 5.01(c) the computations described
in clause (ii) thereof, in each case within the time periods specified herein
for such delivery, during the period commencing on and including the day of the
occurrence of a Default resulting from such failure and until the delivery
thereof.

“Consolidated Net Indebtedness” means, as of any date of determination, an
amount equal to (a) the aggregate principal amount of all outstanding
Indebtedness of the Borrower and its Consolidated Restricted Subsidiaries (but
(i) excluding any Attributable Debt and Hedging Obligations (and Guarantees
thereof) and (ii) including Indebtedness of any Subsidiary in respect of any
Qualified Receivables Transaction that is included on the Borrower’s
consolidated balance sheet), minus (b) the aggregate amount of cash and
Temporary Cash Investments held at such time by the Borrower and its
Consolidated Restricted Subsidiaries.

 

4



--------------------------------------------------------------------------------

“Interpolated Screen Rate” means, with respect to any Eurodollar Loan for any
Interest Period, the rate per annum that results from interpolating on a linear
basis between (a) the applicable Screen Rate for the longest maturity for which
a Screen Rate is available that is shorter than such Interest Period and (b) the
applicable Screen Rate for the shortest maturity for which a Screen Rate is
available that is longer than such Interest Period, in each case as of the
Specified Time on the Quotation Day.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” shall mean the rate for a
federal funds transaction quoted at 11:00 a.m. (New York City time) on such day
received by the Administrative Agent from a Federal funds broker of recognized
standing selected by it in its reasonable discretion; provided further, that if
the NYFRB Rate, determined as provided above, would be less than zero, the NYFRB
Rate shall for all purposes of this Agreement be zero.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Quotation Day” means, in respect of the determination of the LIBO Rate for any
Interest Period, the day that is two Business Days prior to the first day of
such Interest Period.

“Screen Rate” means a rate per annum equal to the London interbank offered rate
as administered by the ICE Benchmark Administration (or any other Person that
takes over the administration of such rate) for deposits in dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period as displayed on the Reuters screen page that displays such
rate (currently LIBOR01) or, in the event such rate does not appear on a page of
the Reuters screen, on the appropriate page of such other information service
that publishes such

 

5



--------------------------------------------------------------------------------

rate as shall be selected by the Administrative Agent from time to time in its
reasonable discretion. If no Screen Rate shall be available for a particular
Interest Period but Screen Rates shall be available for maturities both longer
and shorter than such Interest Period, then the Screen Rate for such Interest
Period shall be the Interpolated Screen Rate. Notwithstanding the foregoing
provisions of this definition, if the Screen Rate, determined as provided above,
would be less than zero, the Screen Rate shall for all purposes of this
Agreement be zero.

“Specified Time” means 11:00 a.m., London time.

“Total Leverage Ratio” means, as of the last day of any period, the ratio of
(a) Consolidated Net Indebtedness as of such day to (b) EBITDA for such period.

(h)    Section 2.07 of the Pre-Amendment Credit Agreement shall be amended by
replacing the phrase “after June 16, 2015 and prior to June 16, 2016” in clause
(d) thereof with “after March 7, 2017 and prior to September 3, 2017”.

(i)    Paragraphs (a) and (b) of Section 2.09 of the Pre-Amendment Credit
Agreement shall be amended to read as follows:

(a) The Loans comprising each ABR Borrowing shall bear interest at the Alternate
Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(j)     Section 5.01(c) of the Credit Agreement is amended to read as follows:

(c) not later than one Business Day after each delivery of financial statements
under clause (a) or (b) above, a certificate of a Financial Officer
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) if the Borrower wishes the Applicable Rate to
be based on the rates per annum set forth in Category 1 of the definition of
Applicable Rate, setting forth computations in reasonable detail showing the
Total Leverage Ratio as of the date of the most recent balance sheet included in
such financial statements and (iii) stating whether any change in GAAP or in the
application thereof has occurred since the date of the most recent audited
financial statements delivered under clause (a) above (or, prior to the delivery
of any such financial statements, since December 31, 2011) and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;

 

6



--------------------------------------------------------------------------------

(k)    The following sentence shall be inserted at the end of Section 9.14 of
the Pre-Amendment Credit Agreement:

Without limiting any other authority conferred upon the Collateral Agent under
the Security Documents, the Collateral Agent is authorized to release from the
Lien of the Security Documents ancillary structures on Mortgaged Properties that
the Borrower advises are not of material value and not critical to the
activities conducted on such Mortgaged Properties if such releases will avoid
the need to obtain flood insurance that would otherwise be required under
applicable law, including Regulation H of the Board.

(l)    The following new Section 9.22 shall be inserted at the end of Article IX
of the Pre-Amendment Credit Agreement:

SECTION 9.22. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document may be subject to the write-down
and conversion powers of an EEA Resolution Authority and agrees and consents to,
and acknowledges and agrees to be bound by:

(i) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(ii) the effects of any Bail-in Action on any such liability, including, if
applicable:

 

  (1) a reduction in full or in part or cancellation of any such liability;

 

  (2) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Credit Document; or

 

  (3) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

7



--------------------------------------------------------------------------------

(iii) The following terms shall for purposes of this Agreement have the meanings
set forth below:

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of such EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clause (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 3. Amendment Effective Date Transactions. On the Amendment Effective
Date, concurrently with the amendments provided for in Section 2 hereof, each of
the parties hereto irrevocably agrees that each of the following shall occur
without any additional conditions or actions of any party hereto:

(a)    Each Increasing Lender shall make to the Borrower, and the Borrower shall
borrow from each Increasing Lender, one or more Loans denominated in

 

8



--------------------------------------------------------------------------------

US Dollars in an aggregate principal amount equal to the excess of such
Increasing Lender’s Post-Effective Loan Amount over its Original Loan Amount.
Such extensions of credit shall be Loans as defined under the Amended Credit
Agreement and the provisions of Section 2.04 of the Amended Credit Agreement
shall be applicable thereto, mutatis mutandis.

(b)    The Borrower irrevocably directs the Administrative Agent to directly
apply all the proceeds of the Loans made under the foregoing clause (a) (i) to
prepay in full on the Amendment Effective Date, pursuant to Section 9.02(b) of
the Pre-Amendment Credit Agreement, all the outstanding principal of the Loans
held by the Non-Continuing Lenders and (ii) to prepay a principal amount of the
Loans of each Continuing Lender equal to the excess of such Lender’s Original
Loan Amount over its Post-Effective Loan Amount.

SECTION 4. Representations and Warranties. The Borrower represents and warrants
to the Administrative Agent and the Lenders that:

(a)    This Amendment has been duly authorized, executed and delivered by the
Borrower, and this Amendment and the Amended Credit Agreement each constitute a
legal, valid and binding obligation of the Borrower, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

(b)    All representations and warranties of the Borrower set forth herein, and
the representations and warranties of the Borrower set forth in Article III of
the Amended Credit Agreement, are true and correct in all material respects on
and as of the Amendment Effective Date; provided, that solely for the purposes
of this Section 4, the date in Section 3.04 of the Amended Credit Agreement
shall be deemed to be December 31, 2016; and further provided that (i) to the
extent that such representations and warranties specifically refer to an earlier
date, they are true and correct in all material respects as of such earlier date
and (ii) any representation and warranty that is qualified by “materiality”,
“Material Adverse Effect” or similar language is true and correct in all
respects as of the Amendment Effective Date or such earlier date, as the case
may be.

(c)    On and as of the Amendment Effective Date, at the time of and immediately
after giving effect to the transactions contemplated by Section 3 hereof, no
Default or Event of Default under the Amended Credit Agreement will have
occurred and be continuing.

 

9



--------------------------------------------------------------------------------

SECTION 5. Conditions Precedent to Effectiveness.    This Amendment shall become
effective as of the date (the “Amendment Effective Date”) on which each of the
following conditions shall have been satisfied:

(a)    The Administrative Agent (or its counsel) shall have received from the
Borrower, the Administrative Agent, the Collateral Agent and each Continuing
Lender either (i) a counterpart of this Amendment signed on behalf of such party
or (ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy or other electronic transmission of a signed signature page of
this Amendment) that such party has signed a counterpart of this Amendment.

(b)    The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Continuing Lenders and dated the
Amendment Effective Date) of (i) Covington & Burling LLP, counsel for the
Borrower, and (ii) the General Counsel, an Associate General Counsel or Senior
Legal Counsel of the Borrower, in each case in form and substance reasonably
satisfactory to the Administrative Agent and its counsel, and covering such
other matters relating to the Credit Parties, the Credit Documents or the
transactions contemplated hereby as the Administrative Agent or the Majority
Lenders shall reasonably request.

(c)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Credit Party,
the authorization by the Credit Parties of the transactions contemplated hereby
and any other legal matters relating to the Borrower, the other Credit Parties,
the Credit Documents or the transactions contemplated hereby, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.

(d)    The Administrative Agent shall have received all interest accrued for the
accounts of the Continuing Lenders to the Amendment Effective Date under the
Pre-Amendment Credit Agreement and all fees and other amounts due and payable in
connection with the effectiveness of this Amendment, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.

(e)    Each Non-Continuing Lender shall have received payment in full of the
principal of and interest accrued on each Loan made by it under the
Pre-Amendment Credit Agreement and outstanding on the Amendment Effective Date
(including any break funding payments payable by the Borrower under Section 2.12
of the Pre-Amendment Credit Agreement to such Non-Continuing Lender as a result
of the transactions contemplated by Section 3 hereof; provided, however, that no
such break funding payments shall be payable with respect to the portion of such
Loans that does not exceed the amount to be assigned to such Non-Continuing
Lender (or to any Affiliate of such Non-Continuing Lender) as set forth in
Schedule I to the Master Consent to Assignment, dated the Amendment Effective
Date, delivered by the Borrower to JPMorgan Chase Bank, N.A.).

(f)    The Administrative Agent shall have received the results of a search of
the Uniform Commercial Code (or equivalent) filings or registrations made with
respect to the Credit Parties in the jurisdictions referred to in paragraph 1 of
the Perfection Certificate delivered on February 9, 2017 (the “2017 Perfection
Certificate”) and copies of the financing statements (or similar documents)
disclosed by such search.

 

10



--------------------------------------------------------------------------------

(g)    The Administrative Agent shall have received a certificate signed by a
Financial Officer certifying (i) as to the matters referred to in Sections 4(b)
and 4(c) hereof and (ii) that the 2017 Perfection Certificate is true and
correct in all material respects as of December 31, 2016.

(h)    The Administrative Agent shall have received from the Borrower and each
Subsidiary Guarantor (other than the Excluded Subsidiaries and the Consent
Subsidiaries) a counterpart of the Reaffirmation Agreement, substantially in the
form of Exhibit A hereto (the “2017 Reaffirmation Agreement”), duly executed and
delivered on behalf of the Borrower or such Subsidiary as a Guarantor and (in
the case of each Subsidiary that is a Grantor under the Guarantee and Collateral
Agreement or a Canadian Grantor under any Canadian Security Agreement) a
Grantor.

(i)    The Continuing Lenders shall have received all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act.

SECTION 6. Consent to Amendments. Each party hereto consents to the amendment or
amendment and restatement on or after the Amendment Effective Date as
contemplated by the 2017 Reaffirmation Agreement of (a) the Guarantee and
Collateral Agreement, (b) the Canadian Second Lien Guarantee and Collateral
Agreement dated as of April 8, 2005, as amended and restated as of the date
hereof, between Goodyear Canada Inc. and Deutsche Bank Trust Company Americas,
as Collateral Agent, and (c) each Foreign Pledge Agreement and other Security
Document that local counsel shall have advised should be amended or amended and
restated in connection with the Amendment.

SECTION 7. Effect of Amendment.    (a) Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders or the
Agents under the Pre-Amendment Credit Agreement or any other Credit Document,
and shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Pre-Amendment
Credit Agreement or any other Credit Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle any Credit Party to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Pre-Amendment Credit
Agreement or any other Credit Document in similar or different circumstances.

(b) On and after the Amendment Effective Date, (i) each reference in the
Pre-Amendment Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein”, or words of like import shall be deemed to be a reference to the
Amended Credit Agreement, and (ii) each reference to the “Credit Agreement”,
“Second Lien Credit

 

11



--------------------------------------------------------------------------------

Agreement” and “Second Lien Agreement” in any other Credit Document, shall,
unless the context otherwise requires, be deemed to be a reference to the
Amended Credit Agreement. This Amendment shall constitute a “Credit Document”
for all purposes of the Amended Credit Agreement and the other Credit Documents.

SECTION 8. Governing Law. This Amendment and the rights and obligations of the
parties hereto shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York.

SECTION 9. Counterparts. This Amendment may be executed by the parties hereto on
any number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. This Amendment may be
delivered by facsimile or other electronic transmission of the signature pages
hereof.

SECTION 10. Headings. The section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.

SECTION 11. Tax Matters. For purposes of determining withholding Taxes imposed
under FATCA, from and after the Amendment Effective Date, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loans as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

[The remainder of this page is intentionally left blank.]

 

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

THE GOODYEAR TIRE & RUBBER COMPANY,   by      

      /s/ Peter R. Rapin

    Name:   Peter R. Rapin     Title:   Vice President and Treasurer



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent,   by  

      /s/ Robert P. Kellas

    Name:   Robert P. Kellas     Title:   Executive Director



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS, individually and as Collateral Agent,   by
 

      /s/ Mary Kay Coyle

    Name:   Mary Kay Coyle     Title:   Managing Director   by  

      /s/ Anca Trifan

    Name:   Anca Trifan     Title:   Managing Director



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  

55 Loan Strategy Fund a series Trust of Multi Manager Global Investment Trust

 

By: BlackRock Financial Management Inc., Its Investment Manager

    by  

    /s/ Rob Jacobi

      Name:   Rob Jacobi       Title:   Authorized Signatory For any institution
requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  

A Voce CLO, Ltd.

 

By: Invesco Senior Secured Management, Inc. as Collateral Manager

    by  

        /s/ Kevin Egan

      Name:   Kevin Egan       Title:   Authorized Individual For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:  

NAME OF INSTITUTION:

 

ACAS CLO 2013-2, LTD

  By: MP CLO Management LLC, its Manager     by  

        /s/ Thomas Shandell

      Name:   Thomas Shandell       Title:   CEO For any institution requiring a
second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:  

NAME OF INSTITUTION:

 

Ace European Group Limited

  By: BlackRock Financial Management, Inc., its Sub-Advisor     by  

        /s/ Rob Jacobi

      Name:   Rob Jacobi       Title:   Authorized Signatory

For any institution requiring a second signature line:

    by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  

ACE Property & Casualty Insurance Company

 

By: BlackRock Financial Management, Inc., its Investment Advisor

    by  

        /s/ Rob Jacobi

      Name:   Rob Jacobi       Title:   Authorized Signatory For any institution
requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  

AGF Floating Rate Income Fund

 

By: Eaton Vance Management as Portfolio Manager

    by  

        /s/ Michael Brotthof

      Name:   Michael Brotthof       Title:   Vice President For any institution
requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  

ALM XVI, LTD.

 

By: Apollo Credit Management (CLO), LLC, as its collateral manager

    by  

        /s/ Joseph Moroney

      Name:   Joseph Moroney       Title:   Vice President For any institution
requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  

American General Life Insurance Company

 

By: Invesco Senior Secured Management, Inc. as Investment Manager

    by  

        /s/ Kevin Egan

      Name:   Kevin Egan       Title:       Authorized Individual For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  

American Home Assurance Company

 

By: Invesco Senior Secured Management, Inc. as Investment Manager

    by  

        /s/ Kevin Egan

      Name:   Kevin Egan       Title:   Authorized Individual For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  

ANTHEM, INC. (FORMERLY KNOWN AS WELLPOINT, INC.)

 

BY: ARES WLP MANAGEMENT L.P., ITS MANAGER

 

BY: ARES WLP MANAGEMENT GP LLC, ITS GENERAL PARTNER

    by  

        /s/ Daniel Hayward

      Name:   Daniel Hayward       Title:   Authorized Signatory For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Athene Annuity and Life Company   By: Athene Asset Management, L.P., its
investment manager Apollo Capital Management, L.P., its sub-advisor     by  

      /s/ Joe Moroney

      Name:   Joe Moroney       Title:   Vice President For any institution
requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☒



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Avery Point III CLO, Limited   By: Bain Capital Credit, LP, as Portfolio Manager
    by  

      /s/ Andrew Viens

      Name:   Andrew Viens       Title:   Executive Vice President For any
institution requiring a second signature line:    

by

 

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Avery Point V CLO, Limited   By: Bain Capital Credit, LP, as Portfolio Manager  
  by  

      /s/ Andrew Viens

      Name:   Andrew Viens       Title:   Executive Vice President For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, as heretofore amended by the First Amendment dated as of
June 16, 2015, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
BABSON CLO LTD, 2012-II   By: Barings LLC as Collateral Manager     by  

      /s/ Michael Best

      Name:   Michael Best       Title:   Director For any institution requiring
a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, as heretofore amended by the First Amendment dated as of
June 16, 2015, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
BABSON CLO LTD, 2014-I   By: Barings LLC as Collateral Manager     by  

      /s/ Michael Best

      Name:   Michael Best       Title:   Director For any institution requiring
a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX

YOU AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):

☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, as heretofore amended by the First Amendment dated as of
June 16, 2015, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  

BROWN BROTHERS HARRIMAN TRUST COMPANY (CAYMAN) LIMITED acing solely in its
capacity as Trustee of BARINGS LOAN FUND, a series trust of the Multi Manager
Global Investment Trust

  By: Barings LLC as Investment Manager and Attorney-in-fact     by  

      /s/ Michael Best

      Name:   Michael Best       Title:   Director

The foregoing is executed on behalf of the Barings Loan Fund, organized under a
Supplemental Declaration of Trust dated as of October 19, 2016, as amended from
time to time. The obligations of such Trust are not personally binding upon, nor
shall resort be had to the property of the Trustee. The total liability of the
Trustee shall be limited to the amount of the trust property.

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, as heretofore amended by the First Amendment dated as of
June 16, 2015, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
BABSON CLO LTD, 2014-III   By: Barings LLC as Collateral Manager     by  

          /s/ Michael Best

      Name:   Michael Best       Title:   Director For any institution requiring
a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, as heretofore amended by the First Amendment dated as of
June 16, 2015, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  

Banco de Credito e Inversiones, SA,

Miami Branch

    by  

        /s/ Grisel Vega

    Name:     Grisel Vega     Title:     General Manager For any institution
requiring a second signature line:     by  

        /s/ Juan Martinez-Lejarza

    Name:     Juan Martinez-Lejarza     Title:    

Head of Treasury

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, as heretofore amended by the First Amendment dated as of
June 16, 2015, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Banco Popular de Puerto Rico   by  

        /s/ Hector J. Gonzalez

    Name:     Hector J. Gonzalez     Title:     Vice President For any
institution requiring a second signature line:   by  

 

    Name:     Title:

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, as heretofore amended by the First Amendment dated as of
June 16, 2015, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Bank of the Cascades   by  

        /s/ Dan Lee

      Name:   Dan Lee       Title:   Chief Credit Officer For any institution
requiring a second signature line:   by  

 

      Name:       Title:

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:  

NAME OF INSTITUTION:

 

Betony CLO, Ltd.

 

By: Invesco Senior Secured Management, Inc. as Collateral Manager

    by  

      /s/ Kevin Egan

      Name:   Kevin Egan       Title:   Authorized Individual For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:  

NAME OF INSTITUTION:

 

BlackRock Debt Strategies Fund, Inc.

 

By: BlackRock Financial Management, Inc., its Sub-Advisor

    by  

      /s/ Rob Jacobi

      Name:   Rob Jacobi       Title:   Authorized Signatory For any institution
requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:  

NAME OF INSTITUTION:

 

BlackRock Defined Opportunity Credit Trust

 

By: BlackRock Financial Management Inc., its Sub-Advisor

    by  

      /s/ Rob Jacobi

      Name:   Rob Jacobi       Title:   Authorized Signatory For any institution
requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:  

NAME OF INSTITUTION:

 

BlackRock Floating Rate Income Strategies Fund, Inc.

 

By: BlackRock Financial Management, Inc., its Sub-Advisor

    by  

      /s/ Rob Jacobi

      Name:   Rob Jacobi       Title:   Authorized Signatory For any institution
requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:  

NAME OF INSTITUTION:

 

BlackRock Floating Rate Income Trust

 

By: BlackRock Advisors, LLC its Investment Advisor

    by  

      /s/ Rob Jacobi

      Name:   Rob Jacobi       Title:   Authorized Signatory For any institution
requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:  

NAME OF INSTITUTION:

 

Blue Hill CLO, Ltd.

 

By: Invesco Senior Secured Management, Inc. as Collateral Manager

    by  

      /s/ Kevin Egan

      Name:   Kevin Egan       Title:   Authorized Individual For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, as heretofore amended by the First Amendment dated as of
June 16, 2015, of The Goodyear Tire & Rubber Company:  

NAME OF INSTITUTION:

 

BNPP IP CLO 2014-1, Ltd.

   

by

 

      /s/ Vanessa Ritter

      Name:   Vanessa Ritter       Title:   Portfolio Manager For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, as heretofore amended by the First Amendment dated as of June
16, 2015, of The Goodyear Tire & Rubber Company:  

NAME OF INSTITUTION:

 

BNPP IP CLO 2014-II, Ltd.

    by  

      /s/ Vanessa Ritter

      Name:   Vanessa Ritter       Title:       Portfolio Manager For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:

 

NAME OF INSTITUTION:

 

BOC Pension Investment Fund

 

By: Invesco Senior Secured Management, Inc. as Attorney in Fact

    by  

      /s/ Kevin Egan

      Name:   Kevin Egan       Title:       Authorized Individual For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Bridgeport CLO II Ltd.   By: Deerfield Capital Management LLC, its Collateral
Manager     by  

      /s/ Tracey Ewing

      Name:   Tracey Ewing       Title:       Authorized Signatory For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, as heretofore amended by the First Amendment dated as of
June 16, 2015, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
CALIFORNIA FIRST NATIONAL BANK     by  

      /s/ Mark D. Cross

      Name:   Mark D. Cross       Title:   EVP, Chief Credit Officer For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
CANARAS SUMMIT CLO LTD.  

By: Canaras Capital Management, LLC

As Sub-Investment Adviser

    by  

          /s/ Andrew Heller

      Name:   Andrew Heller       Title:   Authorized Signatory For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, as heretofore amended by the First Amendment dated as of
June 16, 2015, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
CATHAY BANK     by  

        /s/ Nancy A. Moore

      Name:   Nancy A. Moore       Title:   Senior Vice President For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, as heretofore amended by the First Amendment dated as of
June 16, 2015, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
CATHEDRAL LAKE CLO 2013, LTD.     by  

        /s/ Stanton Ray

      Name:   Stanton Ray       Title:   Portfolio Manager For any institution
requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, as heretofore amended by the First Amendment dated as of
June 16, 2015, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
CATHEDRAL LAKE II, LTD.     by  

        /s/ Stanton Ray

      Name:   Stanton Ray       Title:   Portfolio Manager For any institution
requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, as heretofore amended by the First Amendment dated as of
June 16, 2015, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
CATHEDRAL LAKE III, LTD.     by  

        /s/ Stanton Ray

      Name:   Stanton Ray       Title:   Portfolio Manager For any institution
requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Cent CDO 12 Limited  

By: Columbia Management Investment Advisers, LLC

As Collateral Manager

    by  

        /s/ Steven B. Staver

      Name:   Steven B. Staver       Title:   Assistant Vice President For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Cent CDO 14 Limited  

By: Columbia Management Investment Advisers, LLC

As Collateral Manager

    by  

        /s/ Steven B. Staver

      Name:   Steven B. Staver       Title:   Assistant Vice President For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Cent CDO 15 Limited  

By: Columbia Management Investment Advisers, LLC

As Collateral Manager

    by  

        /s/ Steven B. Staver

      Name:   Steven B. Staver       Title:   Assistant Vice President For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Cent CLO 20 Limited  

By: Columbia Management Investment Advisers, LLC

As Collateral Manager

    by  

        /s/ Steven B. Staver

      Name:   Steven B. Staver       Title:   Assistant Vice President For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  

Cent CLO 21 Limited

 

By: Columbia Management Investment Advisers, LLC

As Collateral Manager

    by  

        /s/ Steven B. Staver

      Name:   Steven B. Staver       Title:   Assistant Vice President For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  

Cent CLO 22 Limited

 

By: Columbia Management Investment Advisers, LLC

As Collateral Manager

  by  

        /s/ Steven B. Staver

    Name:   Steven B. Staver     Title:   Assistant Vice President For any
institution requiring a second signature line:   by  

 

    Name:       Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  

Cent CLO 23 Limited

 

By: Columbia Management Investment Advisers, LLC

As Collateral Manager

    by  

        /s/ Steven B. Staver

      Name:   Steven B. Staver       Title:   Assistant Vice President For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  

Cent CLO 24 Limited

 

By: Columbia Management Investment Advisers, LLC

As Collateral Manager

    by  

        /s/ Steven B. Staver

      Name:   Steven B. Staver       Title:   Assistant Vice President For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, as heretofore amended by the First Amendment dated as of
June 16, 2015, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  

 

CHANG HWA COMMERCIAL BANK, LA BRANCH

    by  

        /s/ Wan-Chin Chang

      Name:   Wan-Chin Chang (Melody Chang)       Title:   V.P. & General
Manager For any institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:  

NAME OF INSTITUTION:

 

CIFC Funding 2007-II, Ltd.

 

By: CIFC Asset Management LLC, its Collateral Manager

    by  

        /s/ Tracey Ewing

      Name:   Tracey Ewing       Title:   Authorized Signatory For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  

CIFC Funding 2007-III, Ltd.

 

By: CIFC Asset Management LLC, its Collateral Manager

    by  

        /s/ Tracey Ewing

      Name:   Tracey Ewing       Title:   Authorized Signatory For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  

CIFC Funding 2012-III, Ltd.

 

By: CIFC Asset Management LLC, its Collateral Manager

    by  

        /s/ Tracey Ewing

      Name:   Tracey Ewing       Title:   Authorized Signatory For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, as heretofore amended by the First Amendment dated as of
June 16, 2015, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Citibank, N.A.     by  

        /s/ Brian S. Broyles

      Name:   Brian S. Broyles       Title:   Attorney-In-Fact For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Columbia Floating Rate Fund, a series of Columbia Funds Series Trust II     by  

        /s/ Steven B. Staver

      Name:   Steven B. Staver       Title:   Assistant Vice President For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
COMMUNITY INSURANCE COMPANY   BY: ARES WLP MANAGEMENT, L.P., ITS INVESTMENT
MANAGER   BY: ARES WLP MANAGEMENT GP, LLC, ITS GENERAL PARTNER     by  

        /s/ Daniel Hayward

      Name:   Daniel Hayward       Title:   Authorized Signatory For any
institution requiring a second signature line:     by  

 

      Name:        

Title:

 

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):

☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:

  NAME OF INSTITUTION:   DENALI CAPITAL CLO VII, LTD.   By: DC Funding Partners
LLC, portfolio manager (or as applicable collateral manager) for DENALI CAPITAL
CLO VII, LTD.     by  

        /s/ John P. Thacker

      Name:   John P. Thacker       Title:   Chief Credit Officer For any
institution requiring a second signature line:

 

by  

 

  Name:   Title:

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE

AMENDMENT EFFECTIVE DATE):

☒



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:  

NAME OF INSTITUTION:

 

Diversified Credit Portfolio Ltd.

 

By: Invesco Senior Secured Management, Inc. as Investment Adviser

    by  

        /s/ Kevin Egan

      Name:   Kevin Egan       Title:   Authorized Individual For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):

☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Doral CLO III Ltd.     by  

        /s/ Gibran Mahmud

      Name:   Gibran Mahmud       Title:   Chief Investment Officer For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Eaton Vance Bank Loan Fund A Series Trust of Multi Manager Global Investment
Trust   By: Eaton Vance Management as Investment Advisor     by  

        /s/ Michael Brotthof

      Name:   Michael Brotthof       Title:   Vice President For any institution
requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Eaton Vance Bank Loan Fund Series II A Series Trust of Multi Manager Global
Investment Trust   By: Eaton Vance Management as Investment Advisor     by  

        /s/ Michael Brotthof

      Name:   Michael Brotthof       Title:   Vice President For any institution
requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Eaton Vance CDO VIII, Ltd.   By: Eaton Vance Management as Investment Advisor  
  by  

        /s/ Michael Brotthoff

      Name:   Michael Brotthoff       Title:   Vice President For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Eaton Vance CDO X PLC   By: Eaton Vance Management as Investment Advisor     by
 

        /s/ Michael Brotthof

      Name:   Michael Brotthof       Title:   Vice President For any institution
requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Eaton Vance CLO 2013-1 LTD.   By: Eaton Vance Management Portfolio Manager    
by  

        /s/ Michael Brotthof

      Name:   Michael Brotthof       Title:   Vice President For any institution
requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Eaton Vance CLO 2014-1, Ltd.   By: Eaton Vance Management Portfolio Manager    
by  

        /s/ Michael Brotthof

      Name:   Michael Brotthof       Title:   Vice President For any institution
requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Eaton Vance Floating Rate Portfolio   By: Boston Management and Research as
Investment Advisor     by  

        /s/ Michael Brotthof

      Name:   Michael Brotthof       Title:   Vice President For any institution
requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Eaton Vance Institutional Senior Loan Fund   By: Eaton Vance Management as
Investment Advisor     by  

        /s/ Michael Brotthof

      Name:   Michael Brotthof       Title:   Vice President For any institution
requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Eaton Vance International (Cayman Islands) Floating-Rate Income Portfolio   By:
Eaton Vance Management as Investment Advisor     by  

        /s/ Michael Brotthof

      Name:   Michael Brotthof       Title:   Vice President For any institution
requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Eaton Vance Limited Duration Income Fund   By: Eaton Vance Management as
Investment Advisor     by  

        /s/ Michael Brotthof

      Name:   Michael Brotthof       Title:   Vice President For any institution
requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Eaton Vance Loan Fund Series III A Series Trust of Multi Manager Global
Investment Trust   By: Eaton Vance Management as Investment Advisor     by  

        /s/ Michael Brotthof

      Name:   Michael Brotthof       Title:   Vice President For any institution
requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Eaton Vance Loan Holding Limited   By: Eaton Vance Management as Investment
Manager     by  

        /s/ Michael Brotthof

      Name:   Michael Brotthof       Title:   Vice President For any institution
requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Eaton Vance Short Duration Diversified Income Fund   By: Eaton Vance Management
as Investment Advisor     by  

        /s/ Michael Brotthof

      Name:   Michael Brotthof       Title:   Vice President For any institution
requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Eaton Vance VT Floating-Rate Income Fund   By: Eaton Vance Management as
Investment Advisor     by  

        /s/ Michael Brotthof

      Name:   Michael Brotthof       Title:   Vice President For any institution
requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, as heretofore amended by the First Amendment dated as of June
16, 2015, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:   AXA IM
Paris SA, for and on behalf of FCP Sogecap Diversified Loans Funds     by  

        /s/ Deepah Colombel

      Name:   Deepah Colombel       Title:   Credit Analyst For any institution
requiring a second signature line:     by  

        /s/ Cyrille Mace

      Name:   Cyrille Mace       Title:   Senior Credit Analyst

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Florida Power & Light Company   By: Eaton Vance Management as Investment Advisor
    by  

        /s/ Michael Brotthof

      Name:   Michael Brotthof       Title:   Vice President For any institution
requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, as heretofore amended by the First Amendment dated as of
June 16, 2015, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
FRANKLIN INVESTORS SECURITIES TRUST - FRANKLIN FLOATING RATE DAILY ACCESS FUND  
  by  

        /s/ Madeline Lam

      Name:     Madeline Lam       Title:     Vice President For any institution
requiring a second signature line:     by  

 

      Name:           Title:    

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, as heretofore amended by the First Amendment dated as of June
16, 2015, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
FRANKLIN FLOATING RATE MASTER TRUST- FRANKLIN FLOATING RATE MASTER SERIES     by
 

        /s/ Madeline Lam

      Name:     Madeline Lam       Title:     Assistant Vice President For any
institution requiring a second signature line:     by  

 

      Name:           Title:    

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, as heretofore amended by the First Amendment dated as of June
16, 2015, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
FRANKLIN TEMPLETON SERIES II FUNDS FRANKLIN FLOATING RATE II FUND     by  

        /s/ Madeline Lam

      Name:     Madeline Lam       Title:     Assistant Vice President For any
institution requiring a second signature line:     by  

 

      Name:           Title:    

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, as heretofore amended by the First Amendment dated as of
June 16, 2015, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Nebraska Investment Council     by  

        /s/ Hague Van Dillen

      Name:   Hague Van Dillen       Title:   Authorized Signer For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, as heretofore amended by the First Amendment dated as of
June 16, 2015, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
FRANKLIN CLO VI, LTD     by  

        /s/ Hague Van Dillen

      Name:   Hague Van Dillen       Title:   Authorized Signer For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Fraser Sullivan CLO VII Ltd.   By: 3i Debt Management US, LLC as Manager     by
 

        /s/ David Nadeau

      Name:   David Nadeau       Title:   Portfolio Manager For any institution
requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, as heretofore amended by the First Amendment dated as of
June 16, 2015, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
American Hallmark Ins Co of TX     by  

        /s/ Chris Kenney

      Name:   Chris Kenney       Title:   SVP

For any institution requiring a second signature line:

    by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, as heretofore amended by the First Amendment dated as of
June 16, 2015, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Hallmark Insurance Company     by  

      /s/ Chris Kenney

      Name:   Chris Kenney       Title:   SVP For any institution requiring a
second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, as heretofore amended by the First Amendment dated as of
June 16, 2015, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Hallmark Specialty Ins Co     by  

        /s/ Chris Kenney

      Name:   Chris Kenney       Title:   SVP For any institution requiring a
second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, as heretofore amended by the First Amendment dated as of
June 16, 2015, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Hartford Life and Accident Insurance Company   By: Hartford Investment
Management Company its Agent and Attorney-in-Fact     by  

        /s/ Todd J. Jorgensen

      Name:   Todd J. Jorgensen       Title:   AVP/Leveraged Credit   For any
institution requiring a second signature line:     by  

 

      Name:           Title:    

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, as heretofore amended by the First Amendment dated as of
June 16, 2015, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Hartford Life Insurance Company   By: Hartford Investment Management Company its
Agent and Attorney-in-Fact, as a Lender   by  

        /s/ Todd J. Jorgensen

    Name:   Todd J. Jorgensen     Title:   AVP/Leveraged Credit For any
institution requiring a second signature line:   by  

 

    Name:         Title:    

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, as heretofore amended by the First Amendment dated as of
June 16, 2015, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Hartford Fire Insurance Company   By: Hartford Investment Management Company its
Agent and Attorney-in-Fact, as a Lender   by  

        /s/ Todd J. Jorgensen

    Name:   Todd J. Jorgensen     Title:   AVP/Leveraged Credit For any
institution requiring a second signature line:   by  

 

    Name:         Title:    

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, as heretofore amended by the First Amendment dated as of
June 16, 2015, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Hartford Accident and Indemnity Company   By: Hartford Investment Management
Company its Agent and Attorney-in-Fact, as a Lender   by  

        /s/ Todd J. Jorgensen

    Name:   Todd J. Jorgensen     Title:   AVP/Leveraged Credit For any
institution requiring a second signature line:   by  

 

    Name:       Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, as heretofore amended by the First Amendment dated as of
June 16, 2015, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Hartford Life and Annuity Insurance Company   By: Hartford Investment Management
Company its Agent and Attorney-in-Fact, as a Lender   by  

        /s/ Todd J. Jorgensen

    Name:   Todd J. Jorgensen     Title:   AVP/Leveraged Credit For any
institution requiring a second signature line:   by  

 

    Name:         Title:    

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Houston Casualty Company   By: BlackRock Investment Management, LLC, its
Investment   by  

        /s/ Rob Jacobi

    Name:   Rob Jacobi     Title:   Authorized Signatory For any institution
requiring a second signature line:   by  

 

    Name:         Title:    

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, as heretofore amended by the First Amendment dated as of
June 16, 2015, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
HRS Investment Holdings LLC     by  

        /s/ Steve Kaseta

     

Name:

  Steve Kaseta      

Title:

  CIO For any institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, as heretofore amended by the First Amendment dated as of
June 16, 2015, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
IA Clarington Floating Rate Income Fund     by  

        /s/ Jeffrey Sujitma

      Name:   Jeffrey Sujitma       Title:   Portfolio Manager For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, as heretofore amended by the First Amendment dated as of
June 16, 2015, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
IA Clarington Us Dollar Floating Rate Income Fund     by  

        /s/ Jeffery Sujitma

      Name:   Jeffrey Sujitma       Title:   Portfolio Manager For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, as heretofore amended by the First Amendment dated as of
June 16, 2015, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
IA Clarington Core Plus Bond Fund     by  

        /s/ Jeffrey Sujitma

      Name:   Jeffrey Sujitma       Title:   Portfolio Manager For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, as heretofore amended by the First Amendment dated as of
June 16, 2015, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
ICICI Bank Canada     by  

        /s/ Hemang Thanavala

      Name:   Hemang Thanavala       Title:   Vice President & CFO         ICICI
Bank Canada For any institution requiring a second signature line:     by  

        /s/ Lester Fernandes

      Name:   Lester Fernandes      

Title:

 

Assistant Vice President

Corporate & Commercial Banking

ICICI Bank Canada

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, as heretofore amended by the First Amendment dated as of
June 16, 2015, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
ICICI Bank Limited New York Branch     by  

        /s/ Akashdeep Sarpal

      Name:   Akashdeep Sarpal       Title:  

Country Head - USA

ICICI Bank Limited

For any institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, as heretofore amended by the First Amendment dated as of
June 16, 2015, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
ICICI BANK UK PLC     by  

        /s/ Vikashh Mehta

      Name:   Vikashh Mehta       Title:   Joint General Manager For any
institution requiring a second signature line:     by  

/s/ Nishant Kumar

      Name:   Nishant Kumar       Title:   Chief Manager

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:  

NAME OF INSTITUTION:

 

Invesco Bank Loan Fund A Series Trust of Multi Manager Global Investment Trust

 

By: Invesco Senior Secured Management, Inc. as Investment Manager

    by  

        /s/ Kevin Egan

      Name:   Kevin Egan       Title:   Authorized Individual For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):

☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:  

NAME OF INSTITUTION:

 

Invesco Bank Loan Fund Series 2 A Series Trust Of Multi Manager Global
Investment Trust

 

By: Invesco Senior Secured Management, Inc. as Investment Manager

    by  

        /s/ Kevin Egan

      Name:   Kevin Egan       Title:   Authorized Individual For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE): ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:  

NAME OF INSTITUTION:

 

Invesco BL Fund, Ltd.

 

By: Invesco Management S.A. as Investment Manager

    by  

        /s/ Kevin Egan

      Name:   Kevin Egan       Title:   Authorized Individual For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):

☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Invesco Dynamic Credit Opportunities Fund   By: Invesco Senior Secured
Management, Inc. as Sub-advisor     by  

        /s/ Kevin Egan

      Name:   Kevin Egan       Title:   Authorized Individual For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Invesco Floating Rate Fund   By: Invesco Senior Secured Management, Inc. as
Sub-Adviser     by  

        /s/ Kevin Egan

      Name:   Kevin Egan       Title:   Authorized Individual For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Invesco Leveraged Loan Fund 2016 A Series Trust of Global Multi Portfolio
Investment Trust   By: Invesco Senior Secured Management, Inc. as Investment
Manager     by  

        /s/ Kevin Egan

      Name:   Kevin Egan       Title:   Authorized Individual For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Invesco Loan Fund Series 3 A Series Trust of Multi Manager Global Investment
Trust   By: Invesco Senior Secured Management, Inc. as Investment Manager     by
 

        /s/ Kevin Egan

      Name:   Kevin Egan       Title:   Authorized Individual For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Invesco Polaris US Bank Loan Fund   By: Invesco Senior Secured Management, Inc.
as Investment Manager     by  

        /s/ Kevin Egan

      Name:   Kevin Egan       Title:   Authorized Individual For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Invesco Senior Income Trust   By: Invesco Senior Secured Management, Inc. as
Sub-advisor     by  

        /s/ Kevin Egan

      Name:   Kevin Egan       Title:   Authorized Individual For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Invesco Senior Loan Fund   By: Invesco Senior Secured Management, Inc. as
Sub-advisor     by  

        /s/ Kevin Egan

      Name:   Kevin Egan       Title:   Authorized Individual For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
INVESCO SSL FUND LLC   By: Invesco Senior Secured Management, Inc. as Collateral
Manager     by  

        /s/ Kevin Egan

      Name:   Kevin Egan       Title:   Authorized Individual For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Invesco Zodiac Funds - Invesco US Senior Loan Fund   By: Invesco Senior Secured
Management, Inc. as Investment Manager     by  

        /s/ Kevin Egan

      Name:   Kevin Egan       Title:   Authorized Individual For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, as heretofore amended by the First Amendment dated as of
June 16, 2015, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
JFIN CLO 2007 LTD   By: Apex Credit Partners LLC as Collateral Manager     by  

        /s/ Stephen Goetschius

      Name:   Stephen Goetschius       Title:   Managing Director For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
John Hancock Funds II Short Duration Credit Opportunities Fund     by  

        /s/ Adam Shaprio

      Name:   Adam Shaprio       Title:   General Counsel For any institution
requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
John Hancock Global Short Duration Credit Fund     by  

        /s/ Jim Roth

      Name:   Jim Roth       Title:   Manager For any institution requiring a
second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, as heretofore amended by the First Amendment dated as of June
16, 2015, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
JPMORGAN CHASE BANK, N.A.     by  

        /s/ Michael Willett

      Name:   Michael Willett       Title:   Authorized Signatory For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐

 



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Kaiser Foundation Hospitals   By: Invesco Senior Secured Management, Inc. as
Investment Manager     by  

        /s/ Kevin Egan

      Name:   Kevin Egan       Title:   Authorized Individual For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Kaiser Permanente Group Trust   By: Invesco Senior Secured Management, Inc. as
Investment Manager     by  

        /s/ Kevin Egan

      Name:   Kevin Egan       Title:   Authorized Individual For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Kapitalforeningen Investin Pro, US Leveraged Loans I   By: Invesco Senior
Secured Management, Inc. as Investment Manager     by  

        /s/ Kevin Egan

      Name:   Kevin Egan       Title:   Authorized Individual For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, as heretofore amended by the First Amendment dated as of June
16, 2015, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:   Land
Bank of Taiwan, Los Angeles Branch     by  

        /s/ Eugene Y.C. Lee

      Name:   Eugene Y.C. Lee       Title:   Deputy General Manager For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Lexington Insurance Company   By: Invesco Senior Secured Management, Inc. as
Investment Manager     by  

        /s/ Kevin Egan

      Name:   Kevin Egan       Title:   Authorized Individual For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Limerock CLO II, Ltd.   By: Invesco Senior Secured Management, Inc. as
Collateral Manager     by  

        /s/ Kevin Egan

      Name:   Kevin Egan       Title:   Authorized Individual For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Limerock CLO III, Ltd.   By: Invesco Senior Secured Management, Inc. as
Collateral Manager     by  

        /s/ Kevin Egan

      Name:   Kevin Egan       Title:   Authorized Individual For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Linde Pension Plan Trust   By: Invesco Senior Secured Management, Inc. as
Investment Manager     by  

        /s/ Kevin Egan

      Name:   Kevin Egan       Title:   Authorized Individual For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Longfellow Place CLO, Ltd.     by  

        /s/ Scott D’Orsi

      Name:   Scott D’ Orsi       Title:   Portfolio Manager For any institution
requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Manulife Floating Rate Income Fund     by  

        /s/ Jim Roth

      Name:   Jim Roth       Title:   Manager For any institution requiring a
second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Manulife Floating Rate Senior Loan Fund     by  

        /s/ Jim Roth

      Name:   Jim Roth       Title:   Manager For any institution requiring a
second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Manulife Investments Trust - Floating Rate Income Fund     by  

        /s/ Jim Roth

      Name:   Jim Roth       Title:   Manager For any institution requiring a
second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

 

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Marea CLO, Ltd.   By: Invesco Senior Secured Management, Inc. as Collateral
Manager     by  

        /s/ Kevin Egan

      Name:   Kevin Egan       Title:   Authorized Individual For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, as heretofore amended by the First Amendment dated as of
June 16, 2015, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
MEDIOBANCA INTERNATIONAL (Luxembourg) S.A.     by  

        /s/ Stefano Biondi

      Name:   Stefano Biondi       Title:   Chief Executive Officer For any
institution requiring a second signature line:     by  

        /s/ Edoardo Reitano

      Name:   Edoardo Reitano       Title:   Chief Financial Officer

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
MET Investors Series Trust - Met/Eaton Vance Floating Rate Portfolio   By: Eaton
Vance Management as Investment Sub-Advisor     by  

        /s/ Michael Brotthof

      Name:   Michael Brotthof       Title:   Vice President For any institution
requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
National Union Fire Insurance Company of Pittsburgh, Pa.   By: Invesco Senior
Secured Management, Inc. as Investment Manager     by  

        /s/ Kevin Egan

      Name:   Kevin Egan       Title:   Authorized Individual For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Neuberger Berman Senior Floating Rate Income Fund LLC     by  

        /s/ Colin Donlan

      Name:   Colin Donlan       Title:   Authorized Signatory For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
New York Life Insurance Company (Guaranteed Products)   By: MacKay Shields LLC,
as Investment Adviser and not individually     by  

        /s/ Dan Roberts

      Name:   Dan Roberts       Title:   Executive Managing Director For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
New York Life Insurance Company, GP - Portable Alpha   By: MacKay Shields LLC,
as Investment Adviser and not individually     by  

        /s/ Dan Roberts

      Name:   Dan Roberts       Title:   Executive Managing Director For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
NJP Bank Loan Fund 2015 A Series Trust of Multi Manager Global Investment Trust
    by  

        /s/ Colin Donlan

      Name:   Colin Donlan       Title:   Authorized Signatory For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Nomad CLO, Ltd.   By: Invesco Senior Secured Management, Inc. as Collateral
Manager     by  

        /s/ Kevin Egan

      Name:   Kevin Egan       Title:   Authorized Individual For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
North End CLO, Ltd.   By: Invesco Senior Secured Management, Inc. as Investment
Manager     by  

        /s/ Kevin Egan

      Name:   Kevin Egan       Title:   Authorized Individual For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
OAKTREE EIF II SERIES B2, LTD.  

By: Oaktree Capital Management, L.P.

its: Collateral Manager

    by  

        /s/ Peter Deschner

      Name:   Peter Deschner       Title:   Senior Vice President For any
institution requiring a second signature line:     by  

        /s/ Armen Panossian

      Name:   Armen Panossian       Title:   Managing Director

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
OCEAN TRAILS CLO II   By: Five Arrows Managers North America LLC as Investment
Manager     by  

        /s/ Bradley Bryan

      Name:   Bradley Bryan       Title:   Senior Credit Analyst For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐

 



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, as heretofore amended by the First Amendment dated as of
June 16, 2015, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
OCP Partners, LP   By: Onex Credit Partners, LLC, its investment manager     by
 

        /s/ Paul Travers

      Name:   Paul Travers       Title:   Portfolio Manager For any institution
requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, as heretofore amended by the First Amendment dated as of
June 16, 2015, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Onex Senior Floating Income Fund, L.P.   By: Onex Credit Partners, LLC, its
investment manager     by  

        /s/ Paul Travers

      Name:   Paul Travers       Title:   Portfolio Manager For any institution
requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
OHIO POLICE & FIRE PENSION FUND   By: MacKay Shields LLC, as Investment Adviser
and not individually     by  

        /s/ Dan Roberts

      Name:   Dan Roberts       Title:   Executive Managing Director For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
ONTARIO PUBLIC SERVICE EMPLOYEES UNION PENSION PLAN TRUST FUND   By: AELIS X
Management, L.P., its investment counsel   By: AELIS X Management GP, LLC, its
general partner     by  

        /s/ Daniel Hayward

      Name:   Daniel Hayward       Title:   Authorized Signatory For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
PIMCO Bermuda Trust II: PIMCO Bermuda Bank Loan Fund (M)   By: Pacific
Investment Management Company LLC, as its Investment Advisor     by  

        /s/ Arthur Y.D. Ong

      Name:   Arthur Y.D. Ong       Title:   Executive Vice President For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
PIMCO Cayman Trust: PIMCO Cayman Bank Loan Fund   By: Pacific Investment
Management Company LLC, as its Investment Advisor     by  

        /s/ Arthur Y.D. Ong

      Name:   Arthur Y.D. Ong       Title:   Executive Vice President For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
PIMCO Funds: Private Account Portfolio Series PIMCO Senior Floating Rate
Portfolio   By: Pacific Investment Management Company LLC, as its Investment
Advisor     by  

        /s/ Arthur Y.D. Ong

      Name:   Arthur Y.D. Ong       Title:   Executive Vice President For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
PIMCO Loan Interests and Credit Master Fund Ltd   By: Pacific Investment
Management Company LLC, as its Investment Advisor     by  

        /s/ Arthur Y.D. Ong

      Name:   Arthur Y.D. Ong       Title:   Executive Vice President For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Pioneer Bond Fund   By: Pioneer Investment Management, Inc. as its adviser    
by  

        /s/ Margaret C. Begley

      Name:   Margaret C. Begley       Title:   Vice President and Associate    
    General Counsel For any institution requiring a second signature line:    
by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Pioneer Bond VCT Portfolio   By: Pioneer Investment Management, Inc. as its
adviser     by  

        /s/ Margaret C. Begley

      Name:   Margaret C. Begley       Title:   Vice President and Associate    
    General Counsel For any institution requiring a second signature line:    
by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Pioneer Diversified High Income Trust   By: Pioneer Investment Management, Inc.
as its adviser     by  

        /s/ Margaret C. Begley

      Name:   Margaret C. Begley       Title:   Vice President and Associate    
    General Counsel For any institution requiring a second signature line:    
by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Pioneer Floating Rate Fund   By: Pioneer Investment Management, Inc. as its
adviser     by  

        /s/ Margaret C. Begley

      Name:   Margaret C. Begley       Title:   Vice President and Associate    
    General Counsel For any institution requiring a second signature line:    
by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Pioneer Floating Rate Trust   By: Pioneer Investment Management, Inc. as its
adviser     by  

        /s/ Margaret C. Begley

      Name:   Margaret C. Begley       Title:   Vice President and Associate    
    General Counsel For any institution requiring a second signature line:    
by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Pioneer Institutional Multi-Sector Fixed Income Portfolio  

By: Pioneer Investment Management, Inc.

as its adviser

    by  

        /s/ Margaret C. Begley

      Name:   Margaret C. Begley       Title:   Vice President and Associate
General Counsel For any institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Pioneer Investments Diversified Loans Fund     by  

        /s/ Margaret C. Begley

      Name:   Margaret C. Begley       Title:   Vice President and Associate
General Counsel For any institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Pioneer Multi-Asset Ultrashort Income Fund   By: Pioneer Investment Management,
Inc. as its adviser     by  

        /s/ Margaret C. Begley

      Name:   Margaret C. Begley       Title:   Vice President and Associate
General Counsel For any institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Pioneer Solutions SICAV — Global Floating Rate Income  

By: Pioneer Investment Management, Inc.

as its adviser

    by  

        /s/ Margaret C. Begley

      Name:   Margaret C. Begley       Title:   Vice President and Associate
General Counsel For any institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Pioneer Strategic Income Fund   By: Pioneer Investment Management, Inc. as its
adviser     by  

        /s/ Margaret C. Begley

      Name:   Margaret C. Begley       Title:   Vice President and Associate
General Counsel For any institution requiring a second signature line:     by  

 

      Name:         Title:  

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, as heretofore amended by the First Amendment dated as of
June 16, 2015, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
PREFERRED BANK     by  

        /s/ Anna Bagdasarian

      Name:   Anna Bagdasarian       Title:   SVP For any institution requiring
a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Primus CLO II, Ltd.   By: CypressTree Investment Management, LLC, its Collateral
Manger     by  

        /s/ Tracey Ewing

      Name:   Tracey Ewing       Title:   Authorized Signatory For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Principal Life Insurance Company   By: Principal Global Investors, LLC a
Delaware limited liability company, its authorized signatory     by  

        /s/ Scott Bennett

      Name:   Scott Bennett       Title:   Portfolio Manager For any institution
requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
ProAssurance Casualty Company     by  

        /s/ Leo Dierckman

      Name:   Leo Dierckman       Title:   Senior Vice President For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Recette CLO, Ltd.   By: Invesco Senior Secured Management, Inc. as Collateral
Manager     by  

        /s/ Kevin Egan

      Name:   Kevin Egan       Title:   Authorized Individual For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Regatta IV Funding Ltd   By: Napier Park Global Capital (US) LP Attorney-in-fact
    by  

        /s/ Melanie Hanlon

      Name:   Melanie Hanlon       Title:   Managing Director For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Regence Bluecross Blueshield of Oregon   By: Pacific Investment Management
Company LLC, as its Investment Advisor     by  

        /s/ Arthur Y.D. Ong

      Name:   Arthur Y.D. Ong       Title:   Executive Vice President For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Regence Bluecross Blueshield of Utah   By: Pacific Investment Management Company
LLC, as its Investment Advisor     by  

        /s/ Arthur Y.D. Ong

      Name:   Arthur Y.D. Ong       Title:   Executive Vice President For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Regence Blueshield   By: Pacific Investment Management Company LLC, as its
Investment Advisor     by  

        /s/ Arthur Y.D. Ong

      Name:   Arthur Y.D. Ong       Title:   Executive Vice President For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:

  NAME OF INSTITUTION:   Regence Blueshield of Idaho   By: Pacific Investment
Management Company LLC, as its Investment Advisor     by  

        /s/ Arthur Y.D. Ong

      Name:   Arthur Y.D. Ong       Title:   Executive Vice President For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Renaissance Floating Rate Income Fund   By: Ares Capital Management II LLC, as
Portfolio Sub-Advisor     by  

        /s/ Daniel Hayward

      Name:   Daniel Hayward       Title:   Authorized Signatory For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
RiverSource Life Insurance Company     by  

        /s/ Steven B. Staver

      Name:   Steven B. Staver       Title:   Assistant Vice President For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, as heretofore amended by the First Amendment dated as of
June 16, 2015, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Royal Business Bank     by  

        /s/ Alan Thian

      Name:   Alan Thian       Title:   CEO For any institution requiring a
second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Saratoga Investment Corp. CLO 2013-1, Ltd.     by  

        /s/ Pavel Antonov

      Name:   Pavel Antonov       Title:   Attorney In Fact For any institution
requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Senior Debt Portfolio   By: Boston Management and Research as Investment Advisor
    by  

        /s/ Michael Brotthof

      Name:   Michael Brotthof       Title:   Vice President For any institution
requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Sentry Insurance a Mutual Company   By: Invesco Senior Secured Management, Inc.
as Sub-Advisor     by  

        /s/ Kevin Egan

      Name:   Kevin Egan       Title:   Authorized Individual For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, as heretofore amended by the First Amendment dated as of June
16, 2015, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:   State
Bank and Trust Company     by  

        /s/ Wes Reagan

      Name:   Wes Reagan       Title:   Senior Vice President For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Stichting Pensioenfonds Medische Specialisten   By: Pioneer Institutional Asset
Management, Inc. as its adviser     by  

        /s/ Margaret C. Begley

      Name:   Margaret C. Begley       Title:   Vice President and Associate
General Counsel For any institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Stone Harbor Collective Investment Trust - Stone Harbor Bank Loan Collective
Fund     by  

        /s/ Adam Shaprio

      Name:   Adam Shaprio       Title:   General Counsel For any institution
requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Stone Harbor Global Funds PLC - Stone Harbor Leveraged Loan Portfolio     by  

        /s/ Adam Shaprio

      Name:   Adam Shaprio       Title:   General Counsel For any institution
requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, as heretofore amended by the First Amendment dated as of
June 16, 2015, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Sumitomo Mitsui Trust Bank, Limited, New York Branch     by  

        /s/ Albert C. Tew II

      Name:   Albert C. Tew II       Title:   Head of Documentation Americas For
any institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
TCI-Cent CLO 2016-1 Ltd.   By: TCI Capital Management LLC as Collateral Manager
  By: Columbia Management Investment Advisers, LLC as Sub-Advisor     by  

        /s/ Steven B. Staver

      Name:   Steven B. Staver       Title:   Assistant Vice President For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
The City of New York Group Trust   By: Invesco Senior Secured Management, Inc.
as Investment Manager     by  

        /s/ Kevin Egan

      Name:   Kevin Egan       Title:   Authorized Individual For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, as heretofore amended by the First Amendment dated as of June
16, 2015, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:   The
Standard Fire Insurance Company     by  

        /s/ Annette M. Masterson

      Name:   Annette M. Masterson       Title:   Vice President For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
The United States Life Insurance Company In the City of New York   By: Invesco
Senior Secured Management, Inc. as Investment Manager     by  

        /s/ Kevin Egan

      Name:   Kevin Egan       Title:   Authorized Individual For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
The Variable Annuity Life Insurance Company   By: Invesco Senior Secured
Management, Inc. as Investment Manager     by  

        /s/ Kevin Egan

      Name:   Kevin Egan       Title:   Authorized Individual For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
U.S. Specialty Insurance Company   By: BlackRock Investment Management, LLC, its
Investment Manager     by  

        /s/ Rob Jacobi

      Name:   Rob Jacobi       Title:   Authorized Signatory For any institution
requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Upland CLO, Ltd.   By: Invesco Senior Secured Management, Inc. as Collateral
Manager     by  

        /s/ Kevin Egan

      Name:   Kevin Egan       Title:   Authorized Individual For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Venture VII CDO Limited   By: its investment advisor, MJX Asset Management, LLC
    by  

        /s/ Frederick Taylor

      Name:   Frederick Taylor       Title:   Managing Director For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Venture VIII CDO, Limited   By: its investment advisor, MJX Asset Management,
LLC     by  

        /s/ Frederick Taylor

      Name:   Frederick Taylor       Title:   Managing Director For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Venture X CLO, Limited   By: its investment advisor, MJX Asset Management, LLC  
  by  

        /s/ Frederick Taylor

      Name:   Frederick Taylor       Title:   Managing Director For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Venture XI CLO, Limited   By: its investment advisor, MJX Asset Management, LLC
    by  

        /s/ Frederick Taylor

      Name:   Frederick Taylor       Title:   Managing Director For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:  
Wasatch CLO Ltd   By: Invesco Senior Secured Management, Inc. as Portfolio
Manager     by  

        /s/ Kevin Egan

      Name:   Kevin Egan       Title:   Authorized Individual For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, as heretofore amended by the First Amendment dated as of June
16, 2015, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:   Wells
Fargo Bank, N.A.     by  

        /s/ Neil Arreola

      Name:   Neil Arreola       Title:   Managing Director For any institution
requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

The undersigned institution hereby approves and becomes a party to the Second
Amendment to the Amended and Restated Second Lien Credit Agreement dated as of
April 19, 2012, as heretofore amended by the First Amendment dated as of June
16, 2015, of The Goodyear Tire & Rubber Company:   NAME OF INSTITUTION:   Z
CAPITAL CREDIT PARTNERS CLO 2015-1 LTD.   By: Z Capital CLO Management L.L.C.,
its Portfolio Manager   By: Z Capital Group L.L.C., its Managing Member   By:
James J. Zenni Jr., its President and CEO     by  

        /s/ James J. Zenni, Jr.

      Name:   James J. Zenni, Jr.       Title:   President & CEO For any
institution requiring a second signature line:     by  

 

      Name:         Title:  

 

Check the box below if you consent to the Second Amendment but do not want to
retain your Loans after the Amendment Effective Date (BY CHECKING THIS BOX YOU
AGREE THAT YOUR LOANS WILL BE PREPAID ON THE AMENDMENT EFFECTIVE DATE):     ☐



--------------------------------------------------------------------------------

EXHIBIT A

Form of Reaffirmation Agreement



--------------------------------------------------------------------------------

REAFFIRMATION AGREEMENT dated as of March 7, 2017 (this “Agreement”), among THE
GOODYEAR TIRE & RUBBER COMPANY (“Goodyear”), the other Subsidiaries of Goodyear
identified as Grantors and Guarantors under the Reaffirmed Documents (as defined
below) (collectively with Goodyear, the “Reaffirming Parties”), DEUTSCHE BANK
TRUST COMPANY AMERICAS, as Collateral Agent, and JPMORGAN CHASE BANK, N.A., as
Administrative Agent, under the Amended Credit Agreement referred to below.

Goodyear has requested that the Amended and Restated Second Lien Credit
Agreement dated as of April 19, 2012, among Goodyear, the Lenders (as defined
therein) party thereto, Deutsche Bank Trust Company Americas, as Collateral
Agent, and JPMorgan Chase Bank, N.A., as Administrative Agent (as amended by the
First Amendment thereto dated as of June 16, 2015, the “Credit Agreement”), be
amended by the Second Amendment dated as of the date hereof (the “Amendment
Effective Date”), among Goodyear, the Lenders (as defined therein) party
thereto, Deutsche Bank Trust Company Americas, as Collateral Agent, and JPMorgan
Chase Bank, N.A., as Administrative Agent (the “Amendment”). The Credit
Agreement as amended by the Amendment is referred to herein as the “Amended
Credit Agreement”. The “Reaffirmed Documents” as used herein shall mean the
Security Documents referred to in the Amended Credit Agreement, including, but
not limited to, (a) the Second Lien Guarantee and Collateral Agreement dated as
of April 8, 2005, as amended and restated as of the date hereof in the form
attached hereto as Exhibit A (it being understood and agreed that the schedules
and exhibits thereto are not being updated as of the date hereof) (the
“Guarantee and Collateral Agreement”), among Goodyear, and Deutsche Bank Trust
Company Americas, as Collateral Agent, and the other parties from time to time
party thereto, and (b) the Canadian Second Lien Guarantee and Collateral
Agreement dated as of April 8, 2005, as amended and restated as of the date
hereof (the “Canadian Second Lien Guarantee and Collateral Agreement”), between
Goodyear Canada Inc. and Deutsche Bank Trust Company Americas, as Collateral
Agent. Capitalized terms used but not defined herein have the meanings given
them by the Amended Credit Agreement.

Each of the Reaffirming Parties is party to one or more of the Reaffirmed
Documents, and each Reaffirming Party expects to realize, or has realized,
substantial direct and indirect benefits as a result of the Amendment becoming
effective and the consummation of the transactions contemplated thereby. The
execution and delivery of this Agreement is a condition precedent to the
effectiveness of the Amendment and the consummation of the transactions
contemplated thereby.

In consideration of the premises and the agreements, provisions and covenants
herein contained, the parties hereto hereby agree, on the terms and subject to
the conditions set forth herein, as follows:



--------------------------------------------------------------------------------

SECTION 1. Reaffirmation. (a) Each of the Reaffirming Parties confirms that
(i) the security interests granted by it under the Reaffirmed Documents and in
existence immediately prior to the Amendment Effective Date shall continue in
full force and effect on the terms of the respective Reaffirmed Documents and
(ii) on the Amendment Effective Date, the Obligations under the Amended Credit
Agreement shall constitute (x) “Obligations” under the Guarantee and Collateral
Agreement, (y) “Obligations” under the Canadian Second Lien Guarantee and
Collateral Agreement and (z) “secured obligations” (however defined) under the
other Reaffirmed Documents (in each case, subject to any limitations set forth
in any Reaffirmed Document). Each party hereto confirms that the intention of
the parties is that each Reaffirmed Document shall not terminate on the
Amendment Effective Date and shall continue in full force and effect (or, in the
case of the Guarantee and Collateral Agreement, the Canadian Second Lien
Guarantee and Collateral Agreement and the Foreign Pledge Agreements that are
being amended or amended and restated in connection with the Amendment, shall
continue in full force and effect as so amended or amended and restated).

(b) On and after the Amendment Effective Date, the terms “Credit Agreement”,
“Second Lien Credit Agreement” and “Second Lien Agreement”, as used in the
Reaffirmed Documents, shall, unless the context otherwise requires, mean the
Amended Credit Agreement.

SECTION 2. Existing Guarantee and Collateral Agreement. The Guarantee and
Collateral Agreement hereby amends and restates the Second Lien Guarantee and
Collateral Agreement, dated as of April 8, 2005, as reaffirmed and amended by
the Reaffirmation Agreement, dated as of April 20, 2007, as further reaffirmed
and amended by the Reaffirmation Agreement, dated as of April 19, 2012, and as
further reaffirmed by the Reaffirmation Agreement, dated as of June 16, 2015 (as
so amended, the “Existing Guarantee and Collateral Agreement”). The obligations
of the Reaffirming Parties under, and as defined in, the Existing Guarantee and
Collateral Agreement and the grant of security interests in the Collateral by
the Grantors under the Existing Guarantee and Collateral Agreement in favor of
the Collateral Agent, for the benefit of the Secured Parties, shall continue
under the Guarantee and Collateral Agreement in favor of the Collateral Agent,
for the benefit of the Secured Parties, and shall not in any event be
terminated, extinguished or annulled, but shall hereafter be governed by the
Guarantee and Collateral Agreement. All references to the Existing Guarantee and
Collateral Agreement in any Credit Document or other document or instrument
delivered in connection therewith shall be deemed to refer to the Guarantee and
Collateral Agreement and the provisions thereof. It is understood and agreed
that the Existing Guarantee and Collateral Agreement is being amended and
restated by entry into this Agreement on the date hereof. The Grantors hereby
acknowledge and confirm each of the financing statements, fixture filings,
filings with the United States Patent and Trademark Office or the United States
Copyright Office or other instrument similar in effect to the foregoing under
applicable law covering all or any part of the Collateral that were previously
filed in favor of the Collateral Agent, for the benefit of the Secured Parties
under the Existing Guarantee and Collateral Agreement shall continue to be in
full force and effect in favor of the Collateral Agent, for the benefit of the
Secured Parties.



--------------------------------------------------------------------------------

SECTION 3. Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 4. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 5. Expenses. Goodyear agrees to reimburse the Administrative Agent and
the Collateral Agent for all reasonable out-of-pocket expenses incurred by it in
connection with this Agreement, including the reasonable fees, charges and
disbursements of Cravath, Swaine & Moore LLP and other counsel for the
Administrative Agent and the Collateral Agent.

SECTION 6. Headings. The headings of this Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

SECTION 7. No Novation. Neither this Agreement nor the execution, delivery or
effectiveness of the Amendment shall extinguish the obligations for the payment
of money outstanding under the Amended Credit Agreement or the Credit Agreement
or discharge or release the Lien or priority of any Reaffirmed Document or any
other security therefor. Nothing herein contained shall be construed as a
substitution or novation of the obligations outstanding under the Amended Credit
Agreement or the Credit Agreement or instruments securing the same, which shall
remain in full force and effect, except to any extent modified hereby or by
instruments executed concurrently herewith. Nothing implied in this Agreement,
the Amendment, the Amended Credit Agreement or in any other document
contemplated hereby or thereby shall be construed as a release or other
discharge of the Borrower or any Guarantor or any Grantor under any Reaffirmed
Document from any of its obligations and liabilities under the Amended Credit
Agreement or the Reaffirmed Documents. Each of the Amended Credit Agreement and
the Reaffirmed Documents shall remain in full force and effect, until (as
applicable) and except to any extent modified hereby or by the Amendment or in
connection herewith or therewith.

[The remainder of this page is intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

THE GOODYEAR TIRE & RUBBER COMPANY,   by  

 

    Name:       Title:  

 

THE GOODYEAR TIRE & RUBBER COMPANY

SECOND LIEN REAFFIRMATION AGREEMENT



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as

Administrative Agent

  by  

 

    Name:       Title:  

 

THE GOODYEAR TIRE & RUBBER COMPANY

SECOND LIEN REAFFIRMATION AGREEMENT



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY

AMERICAS, as Collateral Agent

  by  

 

    Name:       Title:     by  

 

    Name:       Title:  

 

THE GOODYEAR TIRE & RUBBER COMPANY

SECOND LIEN REAFFIRMATION AGREEMENT



--------------------------------------------------------------------------------

GRANTORS AND GUARANTORS

 

CELERON CORPORATION,   by  

 

    Name:       Title:  

DIVESTED COMPANIES HOLDING

COMPANY,

  by  

 

    Name:       Title:     by  

 

    Name:       Title:   DIVESTED LITCHFIELD PARK PROPERTIES, INC.,   by  

 

    Name:       Title:     by  

 

    Name:       Title:  

 

THE GOODYEAR TIRE & RUBBER COMPANY

SECOND LIEN REAFFIRMATION AGREEMENT



--------------------------------------------------------------------------------

GOODYEAR EXPORT INC.,   by  

 

    Name:       Title:   GOODYEAR FARMS, INC.,   by  

 

    Name:       Title:  

GOODYEAR INTERNATIONAL

CORPORATION,

  by  

 

    Name:       Title:  

GOODYEAR WESTERN HEMISPHERE

CORPORATION,

  by  

 

    Name:       Title:   T&WA, INC.,   by  

 

    Name:       Title:  

 

THE GOODYEAR TIRE & RUBBER COMPANY

SECOND LIEN REAFFIRMATION AGREEMENT



--------------------------------------------------------------------------------

GOODYEAR CANADA INC.,   by  

 

    Name:       Title:     by  

 

    Name:       Title:   WINGFOOT MOLD LEASING COMPANY,   by  

 

    Name:       Title:  

 

THE GOODYEAR TIRE & RUBBER COMPANY

SECOND LIEN REAFFIRMATION AGREEMENT



--------------------------------------------------------------------------------

Exhibit A

Form of Amended and Restated Second Lien Guarantee and Collateral Agreement

[See attached.]



--------------------------------------------------------------------------------

 

 

SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT

dated as of

April 8, 2005

As Amended and Restated as of

March 7, 2017

among

THE GOODYEAR TIRE & RUBBER COMPANY,

as Borrower,

The SUBSIDIARIES OF THE GOODYEAR TIRE & RUBBER COMPANY

Identified as Grantors and Guarantors Herein

and

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Collateral Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I   Definitions  

SECTION 1.01.

 

Certain Defined Terms

     2   ARTICLE II   Guarantees  

SECTION 2.01.

 

Guarantees

     9  

SECTION 2.02.

 

Guarantee of Payment

     9  

SECTION 2.03.

 

No Limitations

     9  

SECTION 2.04.

 

Reinstatement

     10  

SECTION 2.05.

 

Agreement To Pay; Subrogation

     10   ARTICLE III   Continuation of Liens Securing US Miscellaneous
Obligations   ARTICLE IV   Pledge of Securities  

SECTION 4.01.

 

Pledge

     11  

SECTION 4.02.

 

Voting Rights; Dividends and Interest

     11   ARTICLE V   Security Interests in Personal Property  

SECTION 5.01.

 

Creation of Security Interests

     13  

SECTION 5.02.

 

Certain Filings

     15  

SECTION 5.03.

 

Representations and Warranties

     15  

SECTION 5.04.

 

Covenants

     15  

SECTION 5.05.

 

Other Actions

     17  

SECTION 5.06.

 

Covenants Regarding Patent, Trademark and Copyright Collateral

     17  

SECTION 5.07.

 

Lockbox System

     19  

SECTION 5.08.

 

Insurance

     20  



--------------------------------------------------------------------------------

ARTICLE VI   Other Pledges, Mortgages and Security Interests  

SECTION 6.01.

 

Other Security Documents

     21  

SECTION 6.02.

 

Other Security Documents Subject to This Agreement

     21   ARTICLE VII   Remedies  

SECTION 7.01.

 

Remedies Upon Default

     22  

SECTION 7.02.

 

Exercise of Remedies under Other Security Documents

     23  

SECTION 7.03.

 

Application of Proceeds

     24  

SECTION 7.04.

 

Grant of License to Use Intellectual Property

     25  

SECTION 7.05.

 

Securities Act

     25  

SECTION 7.06.

 

Registration

     26   ARTICLE VIII   Indemnity, Subrogation and Subordination  

SECTION 8.01.

 

Indemnity and Subrogation

     27  

SECTION 8.02.

 

Contribution and Subrogation

     27  

SECTION 8.03.

 

Subordination

     27   ARTICLE IX   Duties of Collateral Agent  

SECTION 9.01.

 

Actions Under This Agreement

     28   ARTICLE X   Concerning the Collateral Agent  

SECTION 10.01.

 

Limitations on Responsibility of Collateral Agent

     28  

SECTION 10.02.

 

Reliance by Collateral Agent; Indemnity Against Liabilities, etc

     29  

SECTION 10.03.

 

Resignation and Removal of the Collateral Agent

     30  

SECTION 10.04.

 

Expenses and Indemnification

     31  

 

ii



--------------------------------------------------------------------------------

ARTICLE XI   Subordination of Intercompany Indebtedness  

SECTION 11.01.

 

Subordination

     31  

SECTION 11.02.

 

Dissolution or Insolvency

     31  

SECTION 11.03.

 

Subrogation

     32  

SECTION 11.04.

 

Other Creditors

     32  

SECTION 11.05.

 

No Waiver

     32  

SECTION 11.06.

 

Obligations Hereunder Not Affected

     33   ARTICLE XII   Miscellaneous  

SECTION 12.01.

 

Notices

     33  

SECTION 12.02.

 

Waivers; Amendment

     34  

SECTION 12.03.

 

Collateral Agent’s Fees and Expenses; Indemnification

     34  

SECTION 12.04.

 

Successors and Assigns

     35  

SECTION 12.05.

 

Survival of Agreement

     35  

SECTION 12.06.

 

Counterparts; Effectiveness; Several Agreement

     35  

SECTION 12.07.

 

Severability

     35  

SECTION 12.08.

 

Right of Set-Off

     36  

SECTION 12.09.

 

Governing Law; Jurisdiction; Consent to Service of Process

     36  

SECTION 12.10.

 

WAIVER OF JURY TRIAL

     37  

SECTION 12.11.

 

Headings

     37  

SECTION 12.12.

 

Security Interest Absolute

     37  

SECTION 12.13.

 

Termination or Release

     37  

SECTION 12.14.

 

Additional Grantors and Guarantors

     39  

SECTION 12.15.

 

Collateral Agent Appointed Attorney-in-Fact

     39  

SECTION 12.16.

 

Post-Closing Letter Agreements

     39  

 

SCHEDULES:

Schedule I

   —   

Aircraft

Schedule II

   —   

Foreign Pledge Agreements

Schedule III

   —   

Mortgages

EXHIBITS:

Exhibit I

   —   

Form of Perfection Certificate

 

iii



--------------------------------------------------------------------------------

SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT dated as of April 8, 2005, as
amended and restated as of March 7, 2017, among THE GOODYEAR TIRE & RUBBER
COMPANY (the “Company”), the Subsidiaries of the Company identified herein and
DEUTSCHE BANK TRUST COMPANY AMERICAS, as collateral agent (the “Collateral
Agent”).

A.    The Lenders (such term and each other capitalized term used and not
otherwise defined herein having the meaning assigned to it in Article I) have
agreed to extend credit to the Company on the terms and subject to the
conditions set forth in the Credit Agreement. The obligations of the Lenders to
extend such credit are conditioned upon the execution and delivery of this
Agreement by the Company, the Subsidiary Grantors and the Subsidiary Guarantors.
The Subsidiary Grantors and Subsidiary Guarantors are subsidiaries of the
Company, have derived and will derive substantial benefits from the extension of
credit to the Company pursuant to the Credit Agreement and are willing to
execute and deliver this Agreement in order to induce the Lenders to continue to
extend such credit.

B.    The Obligations have been designated as “Designated Senior Obligations” or
otherwise constitute “Senior Obligations” under the Lien Subordination and
Intercreditor Agreement, and the Liens securing the Obligations are accordingly
senior to the Liens securing the Junior Obligations (as defined in the Lien
Subordination and Intercreditor Agreement) on the terms set forth in the Lien
Subordination and Intercreditor Agreement.

C.     The Obligations constitute “Second Lien Obligations” under the Lenders
Lien Subordination and Intercreditor Agreement, and the Liens securing the
Obligations are accordingly junior to the Liens securing the First Lien
Obligations (as defined in the Lenders Lien Subordination and Intercreditor
Agreement) on the terms set forth in the Lenders Lien Subordination and
Intercreditor Agreement.

Accordingly, the parties hereto agree as follows:

REFERENCE IS MADE TO THE LENDERS LIEN SUBORDINATION AND INTERCREDITOR AGREEMENT
DATED AS OF APRIL 8, 2005, AMONG JPMORGAN CHASE BANK, N.A., AS COLLATERAL AGENT
FOR THE FIRST LIEN SECURED PARTIES REFERRED TO THEREIN; THE COLLATERAL AGENT;
THE COMPANY; AND THE SUBSIDIARIES OF THE COMPANY NAMED THEREIN. NOTWITHSTANDING
ANY OTHER PROVISION CONTAINED HEREIN, THIS AGREEMENT, THE LIENS CREATED HEREBY
AND THE RIGHTS, REMEDIES, DUTIES AND OBLIGATIONS PROVIDED FOR HEREIN ARE SUBJECT
IN ALL RESPECTS TO THE PROVISIONS OF THE LENDERS LIEN SUBORDINATION AND
INTERCREDITOR AGREEMENT AND, TO THE EXTENT PROVIDED THEREIN, THE FIRST LIEN
OBLIGATIONS SECURITY DOCUMENTS (AS DEFINED IN THE LENDERS LIEN SUBORDINATION AND

 

THE GOODYEAR TIRE & RUBBER COMPANY

SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT

1



--------------------------------------------------------------------------------

INTERCREDITOR AGREEMENT). IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN
THE PROVISIONS OF THIS AGREEMENT AND THE LENDERS LIEN SUBORDINATION AND
INTERCREDITOR AGREEMENT, THE PROVISIONS OF THE LENDERS LIEN SUBORDINATION AND
INTERCREDITOR AGREEMENT SHALL CONTROL.

ARTICLE I.

Definitions

Section 1.01    Certain Defined Terms. (a)All terms (whether or not capitalized
herein) defined in the New York UCC and not defined in this Agreement have the
meanings specified therein; the term “instrument” shall have the meaning
specified in Article 9 of the New York UCC.

(b)    All terms defined in the Credit Agreement and not defined in this
Agreement, including, without limitation, the terms “Administrative Agent”,
“Borrower”, “Commitment”, “Consent Subsidiary”, “Credit Documents”, “Event of
Default”, “First Lien Agreement”, “First Lien Guarantee and Collateral
Agreement” “Foreign Pledge Agreement”, “Issuing Bank”, “Majority Lenders”,
“Material Intellectual Property”, “Mortgaged Property” and “Mortgage” have the
meanings specified therein. All references herein to the “date hereof”, or the
“date of this Agreement” are references to April 8, 2005. The rules of
construction specified in Section 1.04 of the Credit Agreement shall also apply
to this Agreement.

As used in this Agreement, the following terms have the meanings specified
below:

“Account Control Agreement” means an account control agreement in a form
approved by the Collateral Agent, among a Grantor, the Collateral Agent and a
Deposit Account Institution.

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

“Additional Subsidiary Agreement” has the meaning assigned to such term in
Section 12.14.

“Agreement” means this Second Lien Guarantee and Collateral Agreement.

“Aircraft” means all airships, airplanes, helicopters and other aircraft owned
on the date hereof or hereafter acquired by any Grantor, including those listed
on Schedule I hereto, as updated from time to time pursuant to Section 5.04(c).

“Aircraft Collateral” means the Aircraft, Aircraft Parts and Aircraft Log Books.

 

THE GOODYEAR TIRE & RUBBER COMPANY

SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT

2



--------------------------------------------------------------------------------

“Aircraft Log Books” means any and all log books, maintenance records,
airworthiness certificates, registration documents and other records and
documents relating to the Aircraft or Aircraft Parts.

“Aircraft Parts” means all engines and propellers (whether or not affixed to any
Aircraft) owned by any Grantor and used or intended for use in connection with
the Aircraft, and all avionics equipment, radio equipment, navigation equipment,
radar equipment and other equipment, appliances, accessories and accessions used
or intended for use in connection with the Aircraft.

“Applicable Percentage” means, with respect to any Lender at any time, a
percentage equal to (a) the aggregate outstanding principal amount of the Loans
of such Lender at such time divided by (b) the aggregate outstanding principal
amount of the Loans of all the Lenders at such time.

“Article 9 Collateral” means any and all of the following assets and properties
now owned or at any time hereafter acquired by any Grantor or in which such
Grantor now has or at any time in the future may acquire any right, title or
interest: (a) all Accounts and Payment Intangibles (including without
limitation, all Credit Card Accounts Receivable); (b) all Chattel Paper; (c) all
Deposit Accounts (and all cash, checks and other negotiable instruments, funds
and other evidences of payment held therein); (d) all Inventory; (e) all
Documents; (f) all General Intangibles; (g) all Instruments; (h) all Equipment
(other than fixtures to real property not constituting Mortgaged Properties);
(i) all Investment Property (other than (i) Pledged Equity Interests, (ii) the
Equity Interests described in clauses (b), (c) and (d) of the definition of
Excluded Equity Interests and (iii) Proceeds in respect of Equity Interests
described in clauses (i) and (ii)); (j) all Letter-of-Credit rights; (k) all
books and records pertaining to any of the foregoing; (l) all Aircraft
Collateral; (m) all cash deposited to collateralize Letter of Credit
reimbursement obligations pursuant to the Credit Agreement and (n) to the extent
not otherwise included, all Proceeds and products of any and all of the
foregoing and all collateral security and guarantees given by any Person with
respect to any of the foregoing; provided, however, that, notwithstanding any of
the foregoing provisions of this definition, the Article 9 Collateral shall not
include Consent Assets.

“Bankruptcy Code” means Title 11 of the U.S. Code.

“Canadian Security Agreements” means the Canadian Second Lien Guarantee and
Collateral Agreement dated as of the date hereof, as amended and restated as of
March 7, 2017, between Goodyear Canada Inc. and the Collateral Agent, and the
Quebec Second Lien Hypothec (as defined in the Canadian Second Lien Guarantee
and Collateral Agreement).

“Claiming Party” has the meaning assigned to such term in Section 8.02.

“Collateral” means the Pledged Collateral, the Article 9 Collateral and the
Mortgaged Properties.

 

THE GOODYEAR TIRE & RUBBER COMPANY

SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT

3



--------------------------------------------------------------------------------

“Collateral Proceeds Account” means a Deposit Account maintained at JPMorgan
Chase Bank, N.A., as Collateral Agent, for the benefit of the Secured Parties,
and any successor account maintained with the Collateral Agent.

“Consent Asset” means any asset or right of a Grantor the creation of a security
interest in which would be prohibited by or not be effective under applicable
law or would violate or result in a default under any agreement or instrument in
effect on the date hereof (or in the case of any future Grantor on the date it
becomes a Grantor) between such Grantor and any Person other than (a) the
Company, (b) any Wholly Owned Subsidiary or (c) any Subsidiary that is not a
Wholly Owned Subsidiary unless the waiver of such default or violation would
require the consent of any Person other than the Company or another Subsidiary;
provided that no asset or right shall be a Consent Asset to the extent that
Section 9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial Code as in effect
in the applicable jurisdiction, or any other law of the applicable jurisdiction,
shall permit (and excuse any default or violation resulting from) the creation
of a security interest in such asset or right notwithstanding the provision of
such agreement or instrument prohibiting the creation of a security interest
therein or shall render such provision unenforceable.

“Control Notice” has the meaning assigned to such term or any similar term
(including, without limitation, “Shifting Control Notice”, “Exclusive Access
Notice” and “Activation Notice”) in each Account Control Agreement.

“Contributing Party” has the meaning assigned to such term in Section 8.02.

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any copyright now or hereafter owned
by any Grantor or that such Grantor otherwise has the right to license, or
granting any right to any Grantor under any copyright now or hereafter owned by
any third party, and all rights of such Grantor under any such agreement.

“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor: (a) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise, and (b) all registrations and applications for registration of any
such copyright in the United States or any other country, including
registrations, recordings, supplemental registrations and pending applications
for registration in the United States Copyright Office.

“Credit Agreement” means the Second Lien Credit Agreement dated as of April 19,
2012, among the Company, the Lenders party thereto, and JPMorgan Chase Bank,
N.A., as Administrative Agent, as heretofore amended or amended and restated and
as further amended, restated, amended and restated, supplemented or otherwise
modified from time to time.

 

THE GOODYEAR TIRE & RUBBER COMPANY

SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT

4



--------------------------------------------------------------------------------

“Credit Card Accounts Receivable” means any receivables due to any Grantor from
a credit card issuer or a credit card processor in connection with purchases of
Inventory from such Grantor by means of any credit card or debit card.

“Credit Parties” means the Company and each Grantor and Guarantor.

“Deposit Account” means a demand, time, savings, passbook or other account
maintained by the Company or a Subsidiary with a bank.

“Deposit Account Institution” means each financial institution at which a
Deposit Account in the Lockbox System is maintained.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in limited liability companies, beneficial interests in
trusts or other equity ownership interests in any Persons, and any warrants,
options or other rights entitling the holders thereof to purchase or acquire any
such equity interests.

“Excluded Equity Interests” means (a) Equity Interests in any Subsidiary with
Total Assets not greater than $10,000,000 as of the end of the most recent
fiscal quarter for which financial statements have been delivered pursuant to
Section 5.01(a) or (b) of the Credit Agreement, (b) Equity Interests in any
Consent Subsidiary, (c) Equity Interests in Goodyear Argentina, Goodyear Canada
and Goodyear S.A., a société anonyme organized under the laws of Luxembourg, and
(d) Equity Interests in any Foreign Subsidiary with respect to which a Financial
Officer has delivered a certificate in accordance with clause (B) of the proviso
in Section 5.08(b) of the Credit Agreement.

“Excluded Operating Account” means payroll and other operating accounts of the
Company or any other Grantor that are not used to receive (a) payments from any
Account Debtor in respect of Accounts or (b) payments in respect of Inventory,
and containing only such amounts as are required in the Company’s or such other
Grantor’s good faith judgment for near-term operational purposes.

“FAA” means the Federal Aviation Administration or the United States Department
of Transportation or both, as the context may require, or any successors
thereto.

“Federal Securities Laws” has the meaning assigned to such term in Section 7.05.

“Foreign Subsidiary” means any Subsidiary organized under the laws of a
jurisdiction other than the United States or any of its territories or
possessions or any political subdivision thereof.

“General Intangibles” means, as to any Grantor, all choses in action and causes
of action and all other intangible personal property of every kind and nature
(other than Accounts) now owned or hereafter acquired by such Grantor, including
to the extent relevant corporate or other business records, indemnification
claims, contract rights (including rights under leases, whether entered into as
lessor or lessee, Swap Agreements

 

THE GOODYEAR TIRE & RUBBER COMPANY

SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT

5



--------------------------------------------------------------------------------

and other agreements), Intellectual Property, goodwill, registrations,
franchises, tax refund claims and any letter of credit, guarantee, claim,
security interest or other security held by or granted to such Grantor to secure
payment by an Account Debtor of any Accounts.

“Grantors” means the Company and the Subsidiary Grantors.

“Guarantors” means the Company and the Subsidiary Guarantors.

“Indemnified Party” has the meaning assigned to such term in Section 10.04.

“Indenture Properties” means each “Restricted Property” (as defined in the
Indentures) of the Company and each “Restricted Subsidiary” (as defined in the
Indentures).

“Indentures” means (a) the Indenture dated as of March 15, 1996, between the
Company and Wells Fargo Bank, N.A. (as successor to JPMorgan Chase Bank), as
trustee, as supplemented on March 16, 1998 and (b) the Indenture dated as of
March 1, 1999, between the Company and Wells Fargo Bank, N.A. (as successor to
JPMorgan Chase Bank), as trustee, as supplemented by the First Supplemental
Indenture thereto dated as of March 5, 2010, in each case of clauses (a) and
(b), as may be further amended, supplemented or otherwise modified from time to
time.

“Intellectual Property” means, as to any Grantor, all intellectual and similar
property of every kind and nature now owned or hereafter acquired by such
Grantor, including inventions, designs, Patents, Copyrights, Licenses,
Trademarks, trade secrets, confidential or proprietary technical and business
information, know-how, show-how or other data or information, software and
databases and all embodiments or fixations thereof and related documentation,
registrations and franchises, and all additions, improvements and accessions to,
and books and records describing or used in connection with, any of the
foregoing.

“Intercompany Indebtedness” means any Indebtedness of the Company or any
Subsidiary, or any obligations owed by the Company or any Subsidiary under
Article VIII, to the Company or any other Subsidiary.

“Intercompany Obligor” means, with respect to any Intercompany Indebtedness, the
obligor in respect of such Intercompany Indebtedness.

“JPMCB” means JPMorgan Chase Bank, N.A. and its successors.

“Lenders” means, collectively, the “Lenders” under and as defined in the Credit
Agreement.

“Lenders Lien Subordination and Intercreditor Agreement” means the Amended and
Restated Lenders Lien Subordination and Intercreditor Agreement among the
Collateral Agent, the collateral agent under the First Lien Agreement, the
Borrower

 

THE GOODYEAR TIRE & RUBBER COMPANY

SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT

6



--------------------------------------------------------------------------------

and the Subsidiary Guarantors (each as defined therein), dated as of
April 19, 2012, as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein).

“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense agreement to which any Grantor is a party.

“Lien Subordination and Intercreditor Agreement” means the Lien Subordination
and Intercreditor Agreement dated as of April 19, 2012, as amended, among
(a) the Collateral Agent, (b) the collateral agent under the First Lien
Agreement, (c) the Designated Senior Obligations Collateral Agents and
Designated Junior Obligations Collateral Agents (as such terms are defined
therein) from time to time party thereto and (d) the Borrower and the
Subsidiaries of the Borrower party thereto or any substitute or successor
agreement among such parties containing substantially the same terms (and under
which the Obligations shall have been designated by the Borrower as “Senior
Obligations”), with any changes approved by the Administrative Agent.

“Local Collection Account” means a Deposit Account of a Grantor not subject to
the control of the Collateral Agent pursuant to an Account Control Agreement;
provided that such account shall not receive any payments in respect of Accounts
or Inventory other than that generated or sold by the Company’s retail or
Wingfoot divisions.

“Lockbox System” has the meaning assigned to such term in Section 5.07.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Obligations” means the “Obligations”, as defined in the Credit Agreement.

“Other Security Documents” means the Canadian Security Agreements, the Foreign
Pledge Agreements, the Mortgages and each other instrument or document delivered
pursuant to Section 5.08 of the Credit Agreement or otherwise to secure any of
the Obligations.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a patent, now or hereafter
owned by any third party, is in existence, and all rights of any such Grantor
under any such agreement.

“Patents” means all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States or the equivalent thereof
in any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or the equivalent thereof
in any other country, including registrations, recordings and pending
applications in the United States Patent and

 

THE GOODYEAR TIRE & RUBBER COMPANY

SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT

7



--------------------------------------------------------------------------------

Trademark Office or any similar offices in any other country, including those
listed on Schedule II to the Perfection Certificate, as updated from time to
time pursuant to Section 5.04(c), and (b) all reissues, continuations,
divisions, continuations-in-part, renewals or extensions thereof, and the
inventions disclosed or claimed therein, including the right to make, use and/or
sell the inventions disclosed or claimed therein.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit I.

“Pledged Collateral” means (a) the Pledged Equity Interests; (b) the Pledged
Debt Securities; (c) subject to Section 4.02, all payments of principal or
interest, dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of, in exchange for or
upon the conversion of, and all other Proceeds received in respect of, the
securities and other property referred to in the preceding clauses (a) and (b);
(d) subject to Section 4.02, all rights and privileges of each Grantor with
respect to the securities and other property referred to in clauses (a), (b) and
(c) above; and (e) all Proceeds of any of the foregoing.

“Pledged Debt Securities” means all debt securities (as defined in Article 8 of
the New York UCC) owned by any Grantor on the date hereof or obtained by it
after such date, and any promissory notes or other instruments evidencing any
such debt securities.

“Pledged Equity Interests” means all Equity Interests in Subsidiaries (other
than Excluded Equity Interests) owned by any Grantor on the date hereof or
obtained or owned by it after such date, and the certificates representing all
the foregoing Equity Interests, including the Equity Interests listed on
Schedule 3A to the Perfection Certificate, as updated from time to time pursuant
to Section 5.04(c); provided that the Pledged Equity Interests shall not include
more than 65% of the issued and outstanding voting Equity Interests of any
Foreign Subsidiary.

“Secured Parties” means the “Secured Parties” under and as defined in the Credit
Agreement and each other Person holding any Obligations or to which any
Obligations are owed.

“Security Documents” means this Agreement and the Other Security Documents.

“Subsidiary Grantors” means each Subsidiary that is listed under the heading
“Grantor” on the signature pages hereto or that becomes a Grantor pursuant to
Section 12.14.

“Subsidiary Guarantors” means each Subsidiary that is listed under the heading
“Guarantor” on the signature pages hereto or that becomes a Guarantor pursuant
to Section 12.14.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any trademark now or hereafter
owned

 

THE GOODYEAR TIRE & RUBBER COMPANY

SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT

8



--------------------------------------------------------------------------------

by any Grantor or that any such Grantor otherwise has the right to license, or
granting to any Grantor any right to use any trademark now or hereafter owned by
any third party, and all rights of any such Grantor under any such agreement.

“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor: (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office or
any similar offices in any State of the United States or any other country or
any political subdivision thereof, and all extensions or renewals thereof,
including those listed on Schedule II to the Perfection Certificate, as updated
from time to time pursuant to Section 5.04(c), (b) all goodwill associated
therewith or symbolized thereby and (c) all other assets, rights and interests
that uniquely reflect or embody such goodwill.

ARTICLE II.

Guarantees

Section 2.01    Guarantees. Each Guarantor irrevocably and unconditionally
guarantees, as a primary obligor and not merely as a surety, the due and
punctual payment and performance of the Obligations, jointly with the other
Guarantors and severally. Each of the Guarantors further agrees that the
Obligations may be extended or renewed, in whole or in part, without notice to
or further assent from it, and that it will remain bound upon its guarantee
notwithstanding any extension or renewal of any Obligation. Each of the
Guarantors waives presentment to, demand of payment from and protest to the
Company or any other Credit Party of any of the Obligations, and also waives
notice of acceptance of its guarantee, notice of protest for nonpayment and all
similar formalities.

Section 2.02    Guarantee of Payment. Each of the Guarantors further agrees that
its guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the
Collateral Agent or any other Secured Party to any security held for the payment
of the Obligations or to any balance of any Deposit Account or credit on the
books of the Collateral Agent or any other Secured Party in favor of the Company
or any other Person.

Section 2.03    No Limitations. (a)Except for termination of a Guarantor’s
obligations hereunder as expressly provided in Section 12.13, the obligations of
each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or set-off, counterclaim, recoupment

 

THE GOODYEAR TIRE & RUBBER COMPANY

SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT

9



--------------------------------------------------------------------------------

or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations or otherwise. Without limiting the
generality of the foregoing, the obligations of each Guarantor hereunder shall
not be discharged or impaired or otherwise affected by (i) the failure of the
Collateral Agent or any other Secured Party to assert any claim or demand or to
enforce any right or remedy under the provisions of any Credit Document or
otherwise; (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, any Credit Document or any other
agreement, including with respect to any other Guarantor under this Agreement;
(iii) the release of any security held by the Collateral Agent or any other
Secured Party for the Obligations; (iv) any default, failure or delay, wilful or
otherwise, in the performance of the Obligations; or (v) any other act or
omission that may or might in any manner or to any extent vary the risk of such
Guarantor or otherwise operate as a discharge of such Guarantor as a matter of
law or equity (other than the indefeasible payment in full in cash of all the
Obligations). Each Guarantor expressly authorizes the Secured Parties to take
and hold security for the payment and performance of the Obligations, to
exchange, waive or release any or all such security (with or without
consideration), to enforce or apply such security and direct the order and
manner of any sale thereof in their sole discretion or to release or substitute
any one or more other guarantors or obligors upon or in respect of the
Obligations, all without affecting the obligations of such Guarantor hereunder.

(b)    To the fullest extent permitted by applicable law, each Guarantor waives
any defense based on or arising out of any defense of the Company or any other
Credit Party or the unenforceability of the Obligations or any part thereof from
any cause, or the cessation from any cause of the liability of the Company or
any other Credit Party, other than the indefeasible payment in full in cash of
all the Obligations. The Collateral Agent and the other Secured Parties may, at
their election, foreclose on any security held by one or more of them by one or
more judicial or nonjudicial sales, accept an assignment of any such security in
lieu of foreclosure, compromise or adjust any part of the Obligations, make any
other accommodation with the Company or any other Credit Party or exercise any
other right or remedy available to them against the Company or any other Credit
Party, in each case without affecting or impairing in any way the liability of
any Guarantor hereunder except to the extent the Obligations have been fully and
indefeasibly paid in full in cash. To the fullest extent permitted by applicable
law, each Guarantor waives any defense arising out of any such election even
though such election operates, pursuant to applicable law, to impair or to
extinguish any right of reimbursement or subrogation or other right or remedy of
such Guarantor against the Company or any other Credit Party, as the case may
be, or any security.

Section 2.04    Reinstatement. Each of the Guarantors agrees that its guarantee
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Obligation is rescinded or
must otherwise be restored by the Collateral Agent or any other Secured Party
upon the bankruptcy or reorganization of the Company, any other Credit Party or
otherwise.

Section 2.05    Agreement To Pay; Subrogation. In furtherance of the foregoing
and not in limitation of any other right that the Collateral Agent or any other

 

THE GOODYEAR TIRE & RUBBER COMPANY

SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT

10



--------------------------------------------------------------------------------

Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of the Company or any other Credit Party to pay any Obligation
when and as the same shall become due, whether at maturity, by acceleration,
after notice of prepayment or otherwise, such Guarantor hereby promises to and
will forthwith pay, or cause to be paid, to the Collateral Agent for
distribution to the applicable Secured Parties in cash the amount of such unpaid
Obligation. Upon payment by any Guarantor of any sums to the Collateral Agent as
provided above, all rights of such Guarantor against the Company or any other
Credit Party arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subordinate to the Obligations of the Company or such Credit Party on the terms
set forth in Article XI.

Section 2.06    Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the Company’s and each other Credit Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that none of
the Collateral Agent or the other Secured Parties will have any duty to advise
such Guarantor of information known to it or any of them regarding such
circumstances or risks.

ARTICLE III.

[Intentionally Omitted]

ARTICLE IV.

Pledge of Securities

Section 4.01    Pledge. As security for the payment or performance, as the case
may be, in full of the Obligations, each Grantor hereby grants to the Collateral
Agent, its successors and assigns a security interest in all such Grantor’s
right, title and interest in, to and under the Pledged Collateral, to have and
to hold all such Pledged Collateral, together with all right, title, interest,
powers, privileges and preferences pertaining or incidental thereto, for the
benefit of the Secured Parties; subject, however, to the terms, covenants and
conditions hereinafter set forth.

Section 4.02    Voting Rights; Dividends and Interest. (a)Unless and until an
Event of Default shall have occurred and be continuing and the Collateral Agent
shall have notified the Grantors that their rights under this Section are being
suspended:

(i)    Each Grantor shall be entitled to exercise any and all voting and/or
other rights and powers inuring to an owner of Pledged Collateral or any part
thereof for any purpose consistent with the terms of this Agreement and the
Credit Agreement, including the right to sell or otherwise transfer such Pledged
Collateral in accordance with the terms of the Credit Agreement.

 

THE GOODYEAR TIRE & RUBBER COMPANY

SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT

11



--------------------------------------------------------------------------------

(ii)    The Collateral Agent shall execute and deliver to each Grantor, or cause
to be executed and delivered to such Grantor, all such proxies, powers of
attorney, certificates and other instruments as such Grantor may reasonably
request for the purpose of enabling such Grantor to exercise the voting and/or
rights and powers it is entitled to exercise pursuant to subparagraph (i) above.

(iii)    Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Credit Documents and applicable laws; provided
that any noncash dividends, interest, principal or other distributions that
would constitute Pledged Equity Interests or Pledged Debt Securities, whether
resulting from a subdivision, combination or reclassification of the outstanding
Equity Interests of the issuer of any Pledged Collateral or received in exchange
for Pledged Collateral or any part thereof, or in redemption thereof, or as a
result of any merger, consolidation, acquisition or other exchange of assets to
which such issuer may be a party or otherwise, shall be and become part of the
Pledged Collateral.

(b)    Upon the occurrence and during the continuance of an Event of Default,
after the Collateral Agent shall have notified the Grantors of the suspension of
their rights under paragraph (a)(iii) of this Section, all rights of any Grantor
to dividends, interest, principal or other distributions that such Grantor is
authorized to receive pursuant to paragraph (a)(iii) of this Section shall
cease, and all such rights shall (subject to any applicable provisions of the
First Lien Guarantee and Collateral Agreement and the Lenders Lien Subordination
and Intercreditor Agreement) thereupon become vested in the Collateral Agent,
which shall (subject as aforesaid) have the sole and exclusive right and
authority to receive and retain such dividends, interest, principal or other
distributions. All dividends, interest, principal or other distributions
received by any Grantor contrary to the provisions of this Section shall be held
in trust for the benefit of the Collateral Agent, shall be segregated from other
property or funds of such Grantor and shall be forthwith delivered to the
Collateral Agent upon demand in the form in which so received (with any
necessary endorsement). Any and all money and other property paid over to or
received by the Collateral Agent pursuant to the provisions of this
paragraph (b) shall be retained by the Collateral Agent in an account to be
established by the Collateral Agent upon receipt of such money or other property
and shall be applied in accordance with the provisions of Section 7.03. After
all Events of Default have been cured or waived and the Company has delivered to
the Collateral Agent a certificate to that effect, the Collateral Agent shall
(subject to any applicable provisions of the First Lien Guarantee and Collateral
Agreement, the Lenders Lien Subordination and Intercreditor

 

THE GOODYEAR TIRE & RUBBER COMPANY

SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT

12



--------------------------------------------------------------------------------

Agreement and the Lien Subordination and Intercreditor Agreement) promptly repay
to each Grantor (without interest) all dividends, interest, principal or other
distributions that such Grantor would otherwise be permitted to retain pursuant
to the terms of paragraph (a)(iii) of this Section and that remain in such
account.

(c)    Upon the occurrence and during the continuance of an Event of Default,
after the Collateral Agent shall have notified the Grantors of the suspension of
their rights under paragraph (a)(i) of this Section, all rights of any Grantor
to exercise the voting and consensual rights and powers it is entitled to
exercise pursuant to paragraph (a)(i) of this Section, and the obligations of
the Collateral Agent under paragraph (a)(ii) of this Section, shall cease, and
all such rights shall thereupon become vested in the Collateral Agent, which
shall (subject to any applicable provisions of the First Lien Guarantee and
Collateral Agreement and the Lenders Lien Subordination and Intercreditor
Agreement) have the sole and exclusive right and authority to exercise such
voting and consensual rights and powers; provided that, unless otherwise
directed by the Majority Lenders, the Collateral Agent shall have the right from
time to time following and during the continuance of an Event of Default to
permit the Grantors to exercise such rights.

(d)    Any notice given by the Collateral Agent to the Grantors suspending their
rights under paragraph (a) of this Section (i) may be given by telephone if
promptly confirmed in writing, (ii) may be given to one or more of the Grantors
at the same or different times and (iii) may suspend the rights of the Grantors
under paragraph (a)(i) or paragraph (a)(iii) in part without suspending all such
rights (as specified by the Collateral Agent in its sole and absolute
discretion) and without waiving or otherwise affecting the Collateral Agent’s
rights to give additional notices from time to time suspending other rights so
long as an Event of Default has occurred and is continuing.

ARTICLE V.

Security Interests in Personal Property

Section 5.01    Creation of Security Interests. (a) As security for the payment
or performance, as the case may be, in full of the Obligations, each Grantor
hereby grants to the Collateral Agent, its successors and assigns, for the
benefit of the Secured Parties, a security interest in all right, title or
interest in or to any and all the Article 9 Collateral now owned or at any time
hereafter acquired by such Grantor or in which such Grantor now has or at any
time in the future may acquire any right, title or interest.

(b)    [Intentionally omitted].

(c)    Notwithstanding any other provision of this Agreement, for so long as any
of the Indentures shall remain in effect and Indebtedness shall be outstanding
thereunder, the aggregate amount of the Obligations and the “Obligations” as
defined in

 

THE GOODYEAR TIRE & RUBBER COMPANY

SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT

13



--------------------------------------------------------------------------------

the First Lien Guarantee and Collateral Agreement secured by (i) the security
interests granted under this Section and under the corresponding section of the
First Lien Guarantee and Collateral Agreement and (ii) the Liens created under
the Mortgages and the “Mortgages” as defined in the First Lien Guarantee and
Collateral Agreement, in each case to the extent the assets subject to such
security interests and Liens constitute Indenture Properties, shall not exceed
the maximum amount of the Obligations and such other “Obligations” that can be
so secured without violation of the Indentures (it being agreed that the
obligations excluded by this paragraph from the benefits of such security
interests in and Liens on the Indenture Properties will be determined based on
the priority of the security interests and Liens securing the applicable
obligations as set forth herein, with the obligations secured by the most junior
security interests and Liens being the first excluded). If at any time after the
date hereof any amount of the Obligations that may be secured by any security
interest or Lien on the Indenture Properties without violation of the Indentures
shall increase, in either case by reason of (i) the termination of the
Indentures or any provisions therein or the repayment of all Indebtedness
outstanding thereunder, (ii) any amendment of or waiver under the Indentures,
(iii) any increase in any applicable basket or exception under the Indentures as
a result of the financial performance of the Company and the Subsidiaries or
otherwise or (iv) any other event or condition, the amount of the outstanding
Obligations and “Obligations” as defined in the First Lien Guarantee and
Collateral Agreement secured by security interests in and Liens on the Indenture
Properties shall be simultaneously and automatically increased to the maximum
amount permitted under the Indentures. No amount of Obligations or “Obligations”
as defined in the First Lien Guarantee and Collateral Agreement that shall be
secured by security interests in and Liens on the Indenture Properties in
accordance with the foregoing provisions of this paragraph shall at any time
cease to be so guaranteed or secured as a result of (A) any subsequent amendment
of or waiver under any Indenture, (B) any subsequent change in the amount of any
basket or exception under any Indenture (to the extent the secured amount of the
Obligations and such other “Obligations” is not required to be reduced under the
terms of the Indentures) or (C) any other event or condition (to the extent the
secured amount of the Obligations and such other “Obligations” is not required
to be reduced under the terms of the Indentures); provided, that if the
outstanding amount of the Obligations and the “Obligations” as defined in the
First Lien Guarantee and Collateral Agreement shall be reduced below the amount
permitted to be secured by security interests in and Liens on the Indenture
Properties and shall later be increased, the newly incurred Obligations and
“Obligations” as defined in the First Lien Guarantee and Collateral Agreement
will be secured by security interests in and Liens on the Indenture Properties
only to the extent permitted under the Indentures and the foregoing provisions
of this Section at the time of such increase or thereafter (with the
“Obligations” as defined in the First Lien Guarantee and Collateral Agreement
being secured to the fullest extent permitted under the Indentures and the
Obligations being secured only to the extent permitted under the Indentures
after giving effect to the security interests and Liens securing such
“Obligations” as defined in the First Lien Guarantee and Collateral Agreement).
Nothing in the preceding two sentences shall result in the aggregate amount of
the Obligations secured by the Indenture Properties exceeding the maximum amount
of the Obligations that can be so secured without violation of the Indentures.

 

THE GOODYEAR TIRE & RUBBER COMPANY

SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT

14



--------------------------------------------------------------------------------

(d)    The security interests granted under this Section are granted as security
only and shall not subject the Collateral Agent or any other Secured Party to,
or in any way alter or modify, any obligation or liability of any Grantor with
respect to or arising out of the Article 9 Collateral.

Section 5.02    Certain Filings. (a)Each Grantor hereby irrevocably authorizes
the Collateral Agent at any time and from time to time to file in any relevant
jurisdiction any initial financing statements (including fixture filings) with
respect to the Article 9 Collateral of such Grantor or any part thereof and
amendments thereto that contain the information required by Article 9 of the
Uniform Commercial Code of each applicable jurisdiction for the filing of any
financing statement or amendment, including (i) whether such Grantor is an
organization, the jurisdiction in which it is organized, the type of
organization and any organizational identification number issued to such Grantor
and (ii) in the case of a financing statement filed as a fixture filing, a
sufficient description of the real property to which such Article 9 Collateral
relates. Each Grantor agrees to provide such information to the Collateral Agent
promptly upon request. Each Grantor also ratifies its authorization for the
Collateral Agent to file in any relevant jurisdiction any initial financing
statements or amendments thereto if filed prior to the date hereof.

(b)    The Collateral Agent is further authorized to file with the United States
Patent and Trademark Office or United States Copyright Office (or any successor
office or any similar office in any other country) such documents as may be
necessary or advisable for the purpose of perfecting, confirming, continuing,
enforcing or protecting any security interest granted by any Grantor in any
Material Intellectual Property, without the signature of such Grantor, and
naming such Grantor or the Grantors as debtors and the Collateral Agent as
secured party.

(c)    The Collateral Agent is further authorized to file with the Federal
Aviation Administration (or any successor office or any similar office in any
other country) such documents as may be necessary or advisable for the purpose
of perfecting, confirming, continuing, enforcing or protecting any security
interest granted by any Grantor in any Aircraft and naming such Grantor or the
Grantors as debtors and the Collateral Agent as secured party.

Section 5.03    Representations and Warranties. The Grantors jointly and
severally represent and warrant to the Collateral Agent and the Secured Parties
that each Grantor has good and valid rights (including ownership rights) in the
material Article 9 Collateral with respect to which it has purported to grant a
security interest hereunder.

Section 5.04    Covenants. (a)Each Grantor agrees promptly (and in any event
within 30 days) to notify the Collateral Agent in writing of any change (i) in
its corporate name, (ii) in the location of its chief executive office, (iii) in
its identity or type of organization or corporate structure and (iv) in its
Federal Taxpayer Identification Number or organizational identification number.
Each Grantor agrees to furnish the Collateral Agent at least 10 Business Day (or
such shorter period as the Collateral Agent may agree) prior written notice of
any change in its jurisdiction of organization. Each Grantor agrees promptly to
provide the Collateral Agent with certified organizational documents reflecting
any of the changes described in the first sentence of this paragraph.

 

THE GOODYEAR TIRE & RUBBER COMPANY

SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT

15



--------------------------------------------------------------------------------

(b)    Each Grantor agrees to maintain, at its own cost and expense, such
complete and accurate records with respect to the Article 9 Collateral owned by
it as shall be consistent with its current practices and in accordance with such
prudent and standard practices used in industries that are the same as or
similar to those in which such Grantor is engaged, but in any event to include
complete accounting records indicating all payments and proceeds received with
respect to any part of the Article 9 Collateral, and, at such time or times as
the Collateral Agent may reasonably request, promptly to prepare and deliver to
the Collateral Agent schedules in form and detail reasonably satisfactory to the
Collateral Agent showing the identity, amount and location of any specified
Article 9 Collateral.

(c)    Each year, at the time of delivery of annual financial statements of the
Company with respect to the preceding fiscal year pursuant to the Credit
Agreement, the Company shall deliver to the Collateral Agent a certificate
executed on behalf of the Company by a Financial Officer and a legal officer of
the Company setting forth the information required pursuant to the Perfection
Certificate (including the Schedules thereto) or confirming that there has been
no change in such information since the date of such certificate or the date of
the most recent certificate delivered pursuant to this paragraph, and setting
forth for any Aircraft owned by any Grantor and not already listed on Schedule I
hereto information sufficient to permit the Collateral Agent to file notices of
its security interests in such Aircraft with the Federal Aviation
Administration, including the model number, the tail number, the name, the
serial number and the location of such Aircraft (and Schedule I shall be
automatically updated to list any Aircraft identified in any such certificate).

(d)    The Collateral Agent and such Persons as the Collateral Agent may
reasonably designate shall have the right, at the Grantors’ own cost and
expense, to inspect the Article 9 Collateral and the premises upon which any of
the Article 9 Collateral is located and to verify under reasonable procedures,
in accordance with the provisions of the Credit Agreement, the validity, amount,
quality, quantity, value, condition and status of, or any other matter relating
to, the Article 9 Collateral, including, only after the occurrence and during
the continuance of an Event of Default, in the case of Accounts or Article 9
Collateral in the possession of any third person, by contacting Account Debtors
or the third person possessing such Article 9 Collateral for the purpose of
making such a verification. The Collateral Agent shall have the absolute right
to share any information it gains from such inspection or verification with any
Secured Party.

(e)    At its option, the Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not permitted pursuant
to the Credit Agreement, and may pay for the maintenance and preservation of the
Article 9 Collateral to the extent any Grantor fails to do so as required by the
Credit Agreement or this Agreement, and each Grantor jointly and severally
agrees to reimburse the Collateral Agent on demand for any payment made or any
expense incurred by the Collateral Agent

 

THE GOODYEAR TIRE & RUBBER COMPANY

SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT

16



--------------------------------------------------------------------------------

pursuant to the foregoing authorization; provided that nothing in this paragraph
shall be interpreted as excusing any Grantor from the performance of, or
imposing any obligation on the Collateral Agent or any Secured Party to perform,
any covenants or other promises of any Grantor with respect to taxes,
assessments, charges, fees, Liens, security interests or other encumbrances and
maintenance as set forth herein or in the other Credit Documents.

(f)    The Grantors, at their own expense, shall maintain, or cause to be
maintained, insurance covering physical loss or damage to the Inventory and
Equipment included in the Article 9 Collateral in accordance with the
requirements set forth in the Credit Agreement. Each Grantor irrevocably makes,
constitutes and appoints the Collateral Agent (and all officers, employees or
agents designated by the Collateral Agent) as such Grantor’s true and lawful
agent (and attorney-in-fact) for the purpose, during the continuance of an Event
of Default, of making, settling and adjusting claims in respect of Article 9
Collateral under policies of insurance, endorsing the name of such Grantor on
any check, draft, instrument or other item of payment for the proceeds of such
policies of insurance and for making all determinations and decisions with
respect thereto. In the event that any Grantor at any time or times shall fail
to obtain or maintain any of the policies of insurance required hereby or to pay
any premium in whole or part relating thereto, the Collateral Agent may, without
waiving or releasing any obligation or liability of the Grantors hereunder or
any Event of Default, in its sole discretion, obtain and maintain such policies
of insurance and pay such premiums and take any other actions with respect
thereto as the Collateral Agent deems advisable. All sums disbursed by the
Collateral Agent in connection with this paragraph, including reasonable
attorneys’ fees, court costs, expenses and other charges relating thereto, shall
be payable, upon demand, by the Grantors to the Collateral Agent and shall be
additional Obligations secured hereby.

(g)    Each Grantor shall maintain, in form and manner reasonably satisfactory
to the Collateral Agent, records of its Chattel Paper and its books, records and
documents evidencing or pertaining thereto.

Section 5.05    Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the security interests created hereby, each Grantor agrees, in each case at such
Grantor’s own expense, to take the following actions with respect to the
following Article 9 Collateral: if any Grantor shall at any time hold or acquire
any Instrument representing Indebtedness in excess of $3,000,000, such Grantor
shall forthwith endorse, assign and deliver the same to the Collateral Agent,
accompanied by such instruments of transfer or assignment duly executed in blank
as the Collateral Agent may from time to time reasonably request.

Section 5.06    Covenants Regarding Patent, Trademark and Copyright Collateral.
(a)Each Grantor agrees that it will not do or omit to do any act (and will
exercise commercially reasonable efforts to prevent its licensees from doing or
omitting to do any act) whereby any Patent constituting Material Intellectual
Property may become invalidated or dedicated to the public, and agrees that it
shall continue to mark any products covered by such Patent with the relevant
patent number consistent with good business judgment to establish and preserve
its rights under applicable patent laws.

 

THE GOODYEAR TIRE & RUBBER COMPANY

SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT

17



--------------------------------------------------------------------------------

(b)    Each Grantor (either itself or through its licensees or its sublicensees)
will, for each Trademark constituting Material Intellectual Property,
(i) maintain such Trademark in full force free from any claim of abandonment or
invalidity for non-use, (ii) maintain the quality of products and services
offered under such Trademark, (iii) display such Trademark with notice of
Federal or foreign registration consistent with good business judgment to
establish and preserve its rights under applicable law and (iv) not knowingly
use or knowingly permit the use of such Trademark in violation of any third
party rights.

(c)    Each Grantor (either itself or through its licensees or sublicensees)
will, for each work covered by a Copyright constituting Material Intellectual
Property, continue to publish, reproduce, display, adopt and distribute the work
with appropriate copyright notice consistent with good business judgment to
establish and preserve its rights under applicable copyright laws.

(d)    Each Grantor shall notify the Collateral Agent promptly if it knows or
has reason to know that any Patent, Trademark or Copyright constituting Material
Intellectual Property may become abandoned, lost or dedicated to the public, or
of any materially adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, United States Copyright Office or
any court or similar office of any country) regarding such Grantor’s ownership
of any Patent, Trademark or Copyright, its right to register the same, or its
right to keep and maintain the same; provided that such notification need not be
given if such impairment of such Intellectual Property is not material viewed
against the Material Intellectual Property as a whole.

(e)    Each Grantor will take all steps consistent with good business judgment
that are consistent with the practice in any proceeding before the United States
Patent and Trademark Office, United States Copyright Office or any office or
agency in any political subdivision of the United States or in any other country
or any political subdivision thereof, to maintain and pursue each application
relating to the Patents, Trademarks and/or Copyrights constituting Material
Intellectual Property (and to obtain the relevant grant or registration) and to
maintain each issued Patent and each registration of the Trademarks and
Copyrights constituting Material Intellectual Property, including timely filings
of applications for renewal, affidavits of use, affidavits of incontestability
and payment of maintenance fees, and, if consistent with good business judgment,
to initiate opposition, interference and cancelation proceedings against third
parties.

(f)    Upon and during the continuance of an Event of Default, each Grantor
shall endeavor in good faith to obtain all requisite consents or approvals by
the licensor of each Copyright License, Patent License or Trademark License to
effect the assignment of all such Grantor’s right, title and interest thereunder
to the Collateral Agent or its designee.

 

THE GOODYEAR TIRE & RUBBER COMPANY

SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT

18



--------------------------------------------------------------------------------

Section 5.07    Lockbox System. (a) The Grantors agree, at all times when the
First Lien Agreement shall remain in effect, to comply, for the benefit of the
Secured Parties, with the requirements of Section 5.07 of the First Lien
Guarantee and Collateral Agreement, and compliance with such requirements shall,
at all times when the First Lien Agreement shall remain in effect, be deemed to
satisfy the requirements of paragraph (b) below, notwithstanding anything in
such paragraph (b) to the contrary.

(b)    The Grantors shall maintain, subject to the control of the Collateral
Agent pursuant to the Account Control Agreements, a system of lockboxes and
related Deposit Accounts (the “Lockbox System”). Each Grantor agrees that it
shall have no Deposit Accounts other than (A) Deposit Accounts in the Lockbox
System, (B) Excluded Operating Accounts and (C) Local Collection Accounts. Each
Grantor further agrees (i) to cause at all times to be in effect with respect to
each Deposit Account Institution at which any Deposit Account (other than an
Excluded Operating Account or a Local Collection Account) is maintained an
Account Control Agreement with respect to each such Deposit Account, (ii) to
notify and direct promptly each Account Debtor and every other Person obligated
to make payments on Accounts or in respect of any Inventory to make all such
payments directly to one or more Deposit Accounts in the Lockbox System (or, in
the case of Accounts or Inventory of the Company’s retail or Wingfoot divisions,
Local Collection Accounts) or related lockboxes, (iii) to use all reasonable
efforts to cause each such Account Debtor and other Person to make all payments
with respect to Accounts and Inventory directly to one or more Deposit Accounts
in the Lockbox System (or, in the case of Accounts or Inventory of the Company’s
retail or Wingfoot divisions, Local Collection Accounts) or related lockboxes,
(iv) promptly to deposit all payments received by it on account of Accounts and
Inventory, whether in the form of cash, checks, notes, drafts, bills of
exchange, money orders or otherwise, in one or more Deposit Accounts in the
Lockbox System (or, in the case of Accounts or Inventory of the Company’s retail
or Wingfoot divisions, Local Collection Accounts) or related lockboxes in the
form in which received (but with any endorsements of such Grantor necessary for
deposit or collection), (v) to maintain at all times a Collateral Proceeds
Account in the United States, a U.S. dollar Collateral Proceeds Account in
Canada and a Canadian dollar Collateral Proceeds Account in Canada, in each case
on terms reasonably satisfactory to the Collateral Agent, (vi) to cause all
funds on deposit in Local Collection Accounts to be remitted periodically, but
in no event less frequently than weekly, to a Deposit Account in the Lockbox
System which is subject to an Account Control Agreement, and (vii) to maintain
in effect agreements with the applicable Deposit Account Institutions under
which amounts on deposit in each Deposit Account (other than Excluded Operating
Accounts and Local Collection Accounts) located in the United States and in
Canada will not less often than weekly be paid to the Collateral Agent for
deposit in same day funds in the Collateral Proceeds Account located in the
United States or in the Collateral Proceeds Account in Canada; provided, that so
long as no Event of Default has occurred and is continuing, the Grantors shall
be permitted to retain in the Deposit Accounts (including Local Collection
Accounts, but excluding (I) Excluded Operating Accounts and (II) each Collateral
Proceeds Account) which are subject to clauses (vi) and (vii) above, an amount,
in the aggregate for all such Deposit Accounts, not to exceed $10,000,000, which
amount is to be calculated following the sweep of any such Deposit Account on
each date for which

 

THE GOODYEAR TIRE & RUBBER COMPANY

SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT

19



--------------------------------------------------------------------------------

the standing instructions to sweep such Deposit Account are applicable. So long
as no Event of Default has occurred and is continuing, the Collateral Agent
shall promptly (and no less frequently than each Business Day) remit any funds
on deposit in each Collateral Proceeds Account to one or more accounts of the
Company that have been designated by the Company. Effective upon notice to the
Company after the occurrence and during the continuance of an Event of Default,
each Collateral Proceeds Account and each Deposit Account (other than Excluded
Operating Accounts and Local Collection Accounts) will, without further action
on the part of any Grantor or the Collateral Agent, convert into a closed
lockbox account under the sole dominion and control of the Collateral Agent in
which all funds are held subject to the rights of the Collateral Agent
hereunder. Without the prior written consent of the Collateral Agent, no Grantor
shall, in a manner adverse to the Secured Parties, change the general
instructions given to Account Debtors in respect of payments to be deposited in
the Lockbox System. Each Grantor irrevocably authorizes the Collateral Agent,
upon the occurrence of an Event of Default, to deliver a Control Notice under
each Account Control Agreement. The Collateral Agent agrees with each Grantor
that the Collateral Agent shall not give any instructions pursuant to any
Account Control Agreement terminating such Account Control Agreement or the
right of such Grantor to make withdrawals from any Deposit Account in the
Lockbox System unless an Event of Default shall have occurred and be continuing
or, after giving effect to any withdrawal, would occur.

Section 5.08    Insurance. Each Grantor shall cause the Collateral Agent to be
named as loss payee on all property insurance maintained in respect of property
subject to the Mortgages.

Section 5.09    Securities Accounts. If any securities, whether certificated or
uncertificated, or other investment property now or hereafter acquired by any
Grantor are held by such Grantor or its nominee in an account with a securities
intermediary, such Grantor shall promptly notify the Collateral Agent thereof
and, at the Collateral Agent’s request and option, pursuant to an agreement in
form and substance reasonably satisfactory to the Administrative Agent, cause
such securities intermediary to agree to comply with entitlement orders or other
instructions from the Collateral Agent to such securities intermediary as to
such security entitlements without further consent of any Grantor, such nominee,
or any other Person (each such agreement, a “Securities Account Control
Agreement”). The Collateral Agent agrees with each of the Grantors that the
Collateral Agent shall not give any such entitlement orders or instructions or
directions to any such issuer or securities intermediary unless an Event of
Default has occurred and is continuing.

 

THE GOODYEAR TIRE & RUBBER COMPANY

SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT

20



--------------------------------------------------------------------------------

ARTICLE VI.

Other Pledges, Mortgages and Security Interests

Section 6.01    Other Security Documents. In addition to the security interests
created under Articles IV and V, the parties acknowledge that:

(a)    The applicable Grantors and the Collateral Agent are parties to the
Foreign Pledge Agreements listed in Schedule II under which such Grantors have
pledged (and the applicable Grantors may in the future enter into additional
Foreign Pledge Agreements under which such Grantors may pledge) Equity Interests
in Foreign Subsidiaries owned by them on a senior basis to secure the
Obligations.

(b)    The Grantors and the Collateral Agent are parties to the Mortgages as
listed in Schedule III, under which they have mortgaged the real properties and
interests in the Mortgaged Properties to secure the Obligations.

(c)    Certain Grantors that are organized under the laws of Canada or one or
more provinces thereof are entering into the Canadian Security Agreements, under
which they are creating security interests in certain Collateral owned by them
to secure the Obligations.

Section 6.02    Other Security Documents Subject to This Agreement. (a) The
parties hereto and to the Other Security Documents agree that they will observe
and be bound by, and that the Other Security Documents will in all respects be
subject to, the following provisions: (i) to the extent applicable, the
provisions of Section 5.01(c) (limiting the amount of the obligations secured by
the Indenture Properties owned by the Company); (ii) the provisions of Sections
7.02 and 7.03 (governing the exercise of remedies under the Other Security
Documents and the distribution of the proceeds realized from the exercise of
remedies under the Security Documents); (iii) the provisions of Articles IX and
X (relating to the duties and responsibilities of the Collateral Agent); and
(iv) the provisions of Section 12.13 (providing for releases of Guarantees of
and Collateral securing the Obligations).

(b)    Each of the Mortgages (other than any Mortgage that sets forth in full
the provisions referred to in clauses (i) through (iv) of paragraph (a) above)
contains or, with respect to any future mortgage, shall contain a provision
substantially to the effect set forth below (in the language of such Mortgage)
and satisfactory to the Collateral Agent and its counsel:

“THIS AGREEMENT AND THE PLEDGES, SECURITY INTERESTS AND OTHER LIENS AND CHARGES
CREATED HEREBY ARE SUBJECT IN ALL RESPECTS TO THE PROVISIONS OF THE SECOND LIEN
GUARANTEE AND COLLATERAL AGREEMENT DATED AS OF APRIL 8, 2005, AS AMENDED, AMONG
THE GOODYEAR TIRE & RUBBER COMPANY, CERTAIN OF ITS SUBSIDIARIES AND DEUTSCHE
BANK TRUST COMPANY AMERICAS, AS COLLATERAL AGENT, AND ANY PROVISION OF THIS
AGREEMENT THAT IS INCONSISTENT WITH THE PROVISIONS OF SUCH SECOND LIEN GUARANTEE
AND COLLATERAL AGREEMENT SHALL BE DEEMED FOR ALL PURPOSES TO HAVE BEEN AMENDED
TO CONFORM IN ALL RESPECTS TO SUCH PROVISIONS.”

 

THE GOODYEAR TIRE & RUBBER COMPANY

SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT

21



--------------------------------------------------------------------------------

ARTICLE VII.

Remedies

Section 7.01    Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default under and as defined in the Credit Agreement,
to the extent permitted by law, and subject to the provisions of the Lender Lien
Subordination and Intercreditor Agreement, (a) the Collateral Agent may demand
that each Grantor deliver each item of Collateral owned or held by it to the
Collateral Agent, and each Grantor agrees so to deliver all such Collateral, and
(b) the Collateral Agent shall have the right to take any of or all the
following actions at the same or different times with respect to any
Collateral: (i) with respect to any Collateral consisting of Intellectual
Property, on demand, to cause its security interest in such Collateral to become
an assignment, transfer and conveyance of any of or all such Collateral by the
applicable Grantors to the Collateral Agent, or to grant any license or
sublicense, whether general, special or otherwise, and whether on an exclusive
or nonexclusive basis, with respect to any such Collateral throughout the world
on such terms and conditions and in such manner as the Collateral Agent shall
determine (other than in violation of any then-existing licensing arrangements
to the extent that waivers cannot be obtained), and (ii) with or without legal
process and with or without prior notice or demand for performance, to take
possession of the Collateral and without liability for trespass to enter any
premises where the Collateral may be located for the purpose of taking
possession of or removing the Collateral and, generally, to exercise any and all
rights afforded to a secured party under the Uniform Commercial Code or other
applicable law. Without limiting the generality of the foregoing, each Grantor
agrees that the Collateral Agent shall have the right, subject to the mandatory
requirements of applicable law and to the provisions of the Lender Lien
Subordination and Intercreditor Agreement, to sell or otherwise dispose of all
or any part of the Collateral at a public or private sale or at any broker’s
board or on any securities exchange, for cash, upon credit or for future
delivery as the Collateral Agent shall deem appropriate. The Collateral Agent
shall be authorized at any such sale of securities (if it deems it advisable to
do so) to restrict the prospective bidders or purchasers to Persons who will
represent and agree that they are purchasing the Collateral for their own
account for investment and not with a view to the distribution or sale thereof,
and upon consummation of any such sale the Collateral Agent shall have the right
to assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any sale of Collateral shall (to the
extent permitted by law) hold the property sold absolutely, free from any claim
or right on the part of any Grantor, and each Grantor hereby waives (to the
extent permitted by law) all rights of redemption, stay and appraisal which such
Grantor now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted.

In the case of any Collateral that constitutes Article 9 Collateral, the
Collateral Agent shall give the applicable Grantors 10 days’ prior written
notice (which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the New York UCC or its equivalent in other jurisdictions) of
the Collateral Agent’s intention to make any sale of Collateral. Such notice, in
the case of a public sale, shall state the time and place for such sale and, in
the case of a sale at a broker’s board or on a securities

 

THE GOODYEAR TIRE & RUBBER COMPANY

SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT

22



--------------------------------------------------------------------------------

exchange, shall state the board or exchange at which such sale is to be made and
the day on which the Collateral, or portion thereof, will first be offered for
sale at such board or exchange. Any such public sale shall be held at such time
or times within ordinary business hours and at such place or places as the
Collateral Agent may fix and state in the notice (if any) of such sale. At any
such sale, the Collateral, or portion thereof, to be sold may be sold in one lot
as an entirety or in separate parcels, as the Collateral Agent may (in its sole
and absolute discretion) determine. The Collateral Agent shall not be obligated
to make any sale of any Collateral if it shall determine not to do so,
regardless of the fact that notice of sale of such Collateral shall have been
given. The Collateral Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Collateral Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Collateral Agent shall not incur any liability in case any such
purchaser or purchasers shall fail to take up and pay for the Collateral so sold
and, in case of any such failure, such Collateral may be sold again upon like
notice. At any public (or, to the extent permitted by law, private) sale made
pursuant to this Agreement, any Secured Party may bid for or purchase, free (to
the extent permitted by law) from any right of redemption, stay, valuation or
appraisal on the part of any Grantor (all said rights being also hereby waived
and released to the extent permitted by law), the Collateral or any part thereof
offered for sale and may make payment on account thereof by using any claim then
due and payable to such Secured Party from any Grantor as a credit against the
purchase price, and such Secured Party may, upon compliance with the terms of
sale, hold, retain and dispose of such property without further accountability
to any Grantor therefor (to the extent permitted by law). For purposes hereof, a
written agreement to purchase any Collateral or portion thereof shall be treated
as a sale thereof; the Collateral Agent shall be free to carry out such sale
pursuant to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Collateral Agent shall have entered into such an agreement all Events
of Default shall have been remedied and the Obligations paid in full. As an
alternative to exercising the power of sale herein conferred upon it, the
Collateral Agent may proceed by a suit or suits at law or in equity to foreclose
this Agreement and to sell the Collateral or any portion thereof pursuant to a
judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver. Any sale pursuant to the
provisions of this Section shall be deemed to conform to the commercially
reasonable standards as provided in Section 9-610(b) of the New York UCC or its
equivalent in other jurisdictions.

Section 7.02    Exercise of Remedies under Other Security Documents. The
Collateral Agent shall also have, subject to the provisions of the Lender Lien
Subordination and Intercreditor Agreement, the right to exercise remedies
provided for in each Other Security Document upon the occurrence and during the
continuance of an Event of Default.

 

THE GOODYEAR TIRE & RUBBER COMPANY

SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT

23



--------------------------------------------------------------------------------

Section 7.03    Application of Proceeds. (a)Unless otherwise required by
applicable law, the Collateral Agent shall, subject to the provisions of the
Lender Lien Subordination and Intercreditor Agreement, apply the proceeds of the
collection or sale of any Collateral, including any Collateral consisting of
cash, as follows:

FIRST, to the payment of all costs and expenses incurred by the Collateral Agent
in connection with such collection or sale or otherwise in connection with this
Agreement or any other Credit Document, or otherwise in connection with any of
the Obligations, including all court costs and the fees and expenses of its
agents and legal counsel, the repayment of all advances made by the Collateral
Agent hereunder or under any other Credit Document on behalf of any Grantor and
any other costs or expenses incurred in connection with the exercise of any
right or remedy hereunder or under any other Credit Document at the direction or
for the benefit of holders of the Obligations;

SECOND, to the payment of all such Obligations as shall be owed to the
Administrative Agent (in such capacity) and all such Obligations for fees,
indemnification or the reimbursement of expenses as shall be owed to any Issuing
Bank;

THIRD, to the payment in full of the other Obligations secured by such
Collateral, ratably in accordance with the amounts of such Obligations on the
date of such application;

FOURTH, to the Junior Collateral Agents (as such term is defined in the Lien
Subordination and Intercreditor Agreement) for application as provided in the
Lien Subordination and Intercreditor Agreement; and

FIFTH, if there shall be no outstanding “Junior Obligations”, as defined in the
Lien Subordination and Intercreditor Agreement, or if the Collateral Agent shall
be advised by each Junior Collateral Agent (as such term is defined in the Lien
Subordination and Intercreditor Agreement) that there are no persons entitled
under the documents governing “Junior Obligations”, as defined in the Lien
Subordination and Intercreditor Agreement, to receive such proceeds or cash, to
the applicable Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.
Notwithstanding the provisions of clause THIRD above, any Article 9 Collateral
consisting of cash deposited to collateralize Letter of Credit reimbursement
obligations pursuant to the Credit Agreement will be applied first against such
reimbursement obligations.

 

THE GOODYEAR TIRE & RUBBER COMPANY

SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT

24



--------------------------------------------------------------------------------

Section 7.04    Grant of License to Use Intellectual Property. (a)Each Grantor
hereby grants to the Collateral Agent, to the extent necessary to enable the
Collateral Agent to exercise rights and remedies under this Agreement and the
Other Security Documents at such time as the Collateral Agent shall be lawfully
entitled to exercise such rights and remedies, an irrevocable, nonexclusive
license (exercisable without payment of royalty or other compensation to the
Grantors) to use, license or sublicense any Intellectual Property now owned or
hereafter acquired by such Grantor, and wherever the same may be located,
including in such license reasonable access to all media in which any of the
licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof, to the extent and only to
the extent such license would not violate or result in a default under any
license or other agreement, whether express or implied, between the Grantor and
any Person other than a Wholly Owned Subsidiary. The rights of the Collateral
Agent under such license may be exercised, at the option of the Collateral
Agent, solely upon the occurrence and during the continuation of an Event of
Default; provided that any license, sublicense or other transaction entered into
by the Collateral Agent in accordance herewith shall be binding upon the
Grantors notwithstanding any subsequent cure of any Event of Default.

(b)    Notwithstanding any other provision contained in this Agreement, any
security interest granted hereunder in any Collateral consisting of Intellectual
Property to secure the Obligations shall be subject to the license granted under
the First Lien Guarantee and Collateral Agreement, as such license may be
exercised for the benefit of the holders of any Obligations (as defined in the
First Lien Collateral Agreement), and any sale or transfer of Collateral
consisting of Intellectual Property upon any exercise of remedies under this
Agreement shall be made expressly subject to such license.

Section 7.05    Securities Act. In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar statute hereafter enacted analogous in
purpose or effect (such Act and any such similar statute as from time to time in
effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Pledged Collateral, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Collateral could dispose of the same. Similarly, there may be
other legal restrictions or limitations affecting the Collateral Agent in any
attempt to dispose of all or part of the Pledged Collateral under applicable
Blue Sky or other state securities laws or similar laws analogous in purpose or
effect. Each Grantor recognizes that in light of such restrictions and
limitations the Collateral Agent may, with respect to any sale of the Pledged
Collateral, limit the purchasers to those who will agree, among other things, to
acquire such Pledged Collateral for their own account, for investment, and not
with a view to the

 

THE GOODYEAR TIRE & RUBBER COMPANY

SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT

25



--------------------------------------------------------------------------------

distribution or resale thereof. Each Grantor acknowledges and agrees that in
light of such restrictions and limitations, the Collateral Agent, in its sole
and absolute discretion (a) may proceed to make such a sale whether or not a
registration statement for the purpose of registering such Pledged Collateral or
part thereof shall have been filed under the Federal Securities Laws and (b) may
approach and negotiate with a single potential purchaser to effect such sale.
Each Grantor acknowledges and agrees that any such sale might result in prices
and other terms less favorable than if such sale were a public sale without such
restrictions. In the event of any such sale, the Collateral Agent shall incur no
responsibility or liability for selling all or any part of the Pledged
Collateral at a price that the Collateral Agent, in its sole and absolute
discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as aforesaid or
if more than a single purchaser were approached. The provisions of this Section
will apply notwithstanding the existence of a public or private market upon
which the quotations or sales prices may exceed substantially the price at which
the Collateral Agent sells.

Section 7.06    Registration. Each Grantor agrees that, upon the occurrence and
during the continuance of an Event of Default, if for any reason the Collateral
Agent desires to sell any of the Pledged Collateral at a public sale, it will,
at any time and from time to time, upon the written request of the Collateral
Agent, use its best efforts to take or to cause the issuer of such Pledged
Collateral to take such action and prepare, distribute and/or file such
documents, as are required or advisable in the reasonable opinion of counsel for
the Collateral Agent to permit the public sale of such Pledged Collateral under
applicable law. Each Grantor further agrees to indemnify, defend and hold
harmless the Collateral Agent, each other Secured Party, any underwriter and
their respective officers, directors, affiliates and controlling persons from
and against all loss, liability, expenses, costs of counsel (including, without
limitation, reasonable fees and expenses of the Collateral Agent’s legal
counsel), and claims (including the costs of investigation) that they may incur
insofar as such loss, liability, expense or claim arises out of or is based upon
any alleged untrue statement of a material fact contained in any prospectus (or
any amendment or supplement thereto) or in any notification or offering circular
relating to the offering for sale of any Pledged Collateral, or arises out of or
is based upon any alleged omission to state a material fact required to be
stated therein or necessary to make the statements in any thereof not
misleading, except insofar as the same may have been caused by any untrue
statement or omission based upon information furnished in writing to such
Grantor or the issuer of such Pledged Collateral by the Collateral Agent or any
other Secured Party expressly for use therein. Each Grantor further agrees, upon
such written request referred to above, to use its best efforts to qualify, file
or register, or cause the issuer of such Pledged Collateral to qualify, file or
register, any of the Pledged Collateral under the Blue Sky or other securities
laws of such jurisdictions as may be requested by the Collateral Agent and keep
effective, or cause to be kept effective, all such qualifications, filings or
registrations. Each Grantor will bear all costs and expenses of carrying out its
obligations under this Section. Each Grantor acknowledges that there is no
adequate remedy at law for failure by it to comply with the provisions of this
Section and that such failure would not be adequately compensable in damages,
and therefore agrees that its agreements contained in this Section may be
specifically enforced.

 

THE GOODYEAR TIRE & RUBBER COMPANY

SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT

26



--------------------------------------------------------------------------------

ARTICLE VIII.

Indemnity, Subrogation and Subordination

Section 8.01    Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Grantors and Guarantors may have under
applicable law (but subject to Section 8.03), the Company agrees that (a) in the
event a payment shall be made by any Guarantor under this Agreement in respect
of an Obligation of the Company or of any Subsidiary other than such Guarantor
or one of its Subsidiaries, the Company shall indemnify such Guarantor for the
full amount of such payment and such Guarantor shall be subrogated to the rights
of the Person to whom such payment shall have been made to the extent of such
payment and (b) in the event any assets of any Grantor shall be sold pursuant to
this Agreement or any Other Security Document to satisfy in whole or in part an
Obligation of the Company or of any Subsidiary other than such Grantor or one of
its Subsidiaries, the Company shall indemnify such Grantor in an amount equal to
the greater of the book value or the fair market value of the assets so sold.

Section 8.02    Contribution and Subrogation. Each Guarantor and Grantor, other
than the Company, that has guaranteed, or granted Liens to secure, the
Obligations (a “Contributing Party”) agrees (subject to Section 8.03) that, in
the event (a) a payment shall be made by any other Guarantor (other than the
Company) hereunder in respect of any Obligations or (b) assets of any other
Grantor (other than the Company) shall be sold pursuant to any Security Document
to satisfy any Obligations, and such other Guarantor or Grantor (the “Claiming
Party”) shall not have been fully indemnified by the Company as provided in
Section 8.01, the Contributing Party shall indemnify the Claiming Party in an
amount equal to the amount of such payment or the greater of the book value or
the fair market value of such assets, as the case may be, in each case
multiplied by a fraction of which the numerator shall be the net worth of the
Contributing Party and the denominator shall be the aggregate net worth of all
the Guarantors and Grantors, other than the Company. For the purposes of the
previous sentence, the net worth of each Guarantor and Grantor shall be
determined on the date hereof (or, in the case of any Guarantor or Grantor
becoming a Guarantor or Grantor after the date hereof, the date on which such
Guarantor or Grantor shall have become a Guarantor or Grantor). Any Contributing
Party making any payment to a Claiming Party pursuant to this Section shall be
subrogated to the rights of such Claiming Party under Section 8.01 to the extent
of such payment.

Section 8.03    Subordination. (a)Notwithstanding any provision of this
Agreement to the contrary, all rights of the Guarantors and Grantors under
Sections 8.01 and 8.02 and all other rights of indemnity, contribution or
subrogation under applicable law or otherwise shall be fully subordinated to the
indefeasible payment in full in cash of

 

THE GOODYEAR TIRE & RUBBER COMPANY

SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT

27



--------------------------------------------------------------------------------

the Obligations, and no Guarantor or Grantor shall seek to enforce any of such
rights until the Obligations have been paid in full. No failure on the part of
the Company or any other Guarantor or Grantor to make the payments required by
Sections 8.01 and 8.02 (or any other payments required under applicable law or
otherwise) shall in any respect limit the obligations and liabilities of any
Guarantor or Grantor with respect to its obligations hereunder, and each
Guarantor and Grantor shall remain liable for the full amount of the obligations
of such Guarantor or Grantor hereunder.

ARTICLE IX.

Duties of Collateral Agent

Section 9.01    Actions Under This Agreement. (a)The Collateral Agent shall not
be obligated to take any action under this Agreement or any Other Security
Document except for the performance of such duties as are specifically set forth
herein and therein. Subject to the provisions of Article X of this Agreement and
to the succeeding provisions of this Section, the Collateral Agent shall take
such actions, and only such actions, under this Agreement and the Other Security
Documents with respect to any Collateral as are requested by the Administrative
Agent, on behalf of the Majority Lenders, under the Credit Agreement and as are
not inconsistent with or contrary to the provisions of this Agreement, any Other
Security Document, the Lender Lien Subordination and Intercreditor Agreement or
the Credit Agreement, as well as ministerial and/or administrative actions
required or permitted by this Agreement and the Other Security Documents.

(b)    THE COLLATERAL AGENT HAS CONSENTED TO SERVE AS COLLATERAL AGENT HEREUNDER
ON THE EXPRESS UNDERSTANDING, AND THE HOLDERS OF THE OBLIGATIONS, BY ACCEPTING
THE BENEFITS OF THIS AGREEMENT, SHALL BE DEEMED TO HAVE AGREED, THAT THE
COLLATERAL AGENT SHALL HAVE NO DUTY AND SHALL OWE NO OBLIGATION OR
RESPONSIBILITY (FIDUCIARY OR OTHERWISE) TO THE HOLDERS OF ANY OBLIGATIONS, OTHER
THAN THE DUTY TO PERFORM ITS EXPRESS OBLIGATIONS UNDER THIS AGREEMENT IN
ACCORDANCE WITH THEIR TERMS, SUBJECT IN ALL EVENTS TO THE PROVISIONS OF ARTICLE
X AND THE OTHER PROVISIONS OF THIS AGREEMENT LIMITING THE RESPONSIBILITY OR
LIABILITY OF THE COLLATERAL AGENT HEREUNDER.

ARTICLE X.

Concerning the Collateral Agent

Section 10.01    Limitations on Responsibility of Collateral Agent. The
Collateral Agent shall not be responsible in any manner whatsoever for the
correctness of any recitals, statements, representations or warranties contained
herein or in any Other

 

THE GOODYEAR TIRE & RUBBER COMPANY

SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT

28



--------------------------------------------------------------------------------

Security Document. The Collateral Agent makes no representation as to the value
or condition of the Collateral or any part thereof, as to the title of any
Grantor to the Collateral, as to the security afforded by this Agreement or any
Other Security Document or as to the validity, execution, enforceability,
legality or sufficiency of this Agreement or any Other Security Document, and
the Collateral Agent shall incur no liability or responsibility in respect of
any such matters. The Collateral Agent shall not be responsible for insuring the
Collateral, for the payment of taxes, charges, assessments or Liens upon the
Collateral or otherwise for the maintenance of the Collateral, except as
provided in the immediately following sentence when the Collateral Agent has
possession or control of the Collateral. Except as otherwise provided herein,
the Collateral Agent shall have no duty to the Grantors or to the holders of the
Secured Obligations as to any Collateral in its possession or control or in the
possession or control of any agent or nominee of the Collateral Agent or any
income thereon or as to the preservation of rights against prior parties or any
other rights pertaining thereto, except the duty to accord such Collateral the
same care that it normally accords to its own assets and the duty to account for
moneys received by it. The Collateral Agent shall not be required to ascertain
or inquire as to the performance by any Guarantor or Grantor of any of the
covenants or agreements contained herein or in any other agreement. Neither the
Collateral Agent nor any officer, agent or representative thereof shall be
personally liable for any action taken or omitted to be taken by any such person
in connection with this Agreement or any Other Security Document except for such
person’s own gross negligence or wilful misconduct (it being understood that any
action taken in accordance with the terms of this Agreement or any Other
Security Document by the Collateral Agent or any such officer, agent or
representative at the direction or instruction of the Administrative Agent or
the Majority Lenders under the Credit Agreement (or not taken in the absence of
any such directions or instructions) shall not constitute gross negligence or
wilful misconduct). Neither the Collateral Agent nor any officer, agent or
representative thereof shall be personally liable for any action taken by any
such person in accordance with any notice given by the Administrative Agent or
the Majority Lenders under the Credit Agreement hereunder or under any Other
Security Document even if, at the time such action is taken by any such Person,
the Administrative Agent or the Lenders which gave the notice to take such
action shall no longer be the Administrative Agent or the Majority Lenders under
the Credit Agreement or the Secured Parties on behalf of which such notice was
given are no longer the Secured Parties. The Collateral Agent may execute any of
the powers granted under this Agreement and perform any duty hereunder either
directly or by or through agents or attorneys-in-fact.

Section 10.02    Reliance by Collateral Agent; Indemnity Against Liabilities,
etc. (a)Whenever in the performance of its duties under this Agreement or any
Other Security Document the Collateral Agent shall deem it necessary or
desirable that a matter be proved or established with respect to any Grantor or
any other person in connection with the taking, suffering or omitting of any
action hereunder by the Collateral Agent, such matter may be conclusively deemed
to be proved or established by a certificate executed by an officer of such
Person which is believed by the Collateral Agent to be genuine and to have been
signed or sent by the proper Person, and the Collateral Agent shall have no
liability with respect to any action taken, suffered or omitted in reliance
thereon.

 

THE GOODYEAR TIRE & RUBBER COMPANY

SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT

29



--------------------------------------------------------------------------------

(b)    The Collateral Agent may consult with counsel and shall not incur any
liability in taking any action hereunder or under any Other Security Document in
good faith in accordance with any advice of such counsel. The Collateral Agent
shall have the right but not the obligation at any time to seek instructions
concerning the administration of this Agreement or any Other Security Document,
the duties created hereunder or the Collateral from any court of competent
jurisdiction.

(c)    The Collateral Agent shall not incur any liability in relying upon any
resolution, statement, certificate, instrument, opinion, report, notice,
request, consent, order or other paper or document which it in good faith
believes to be genuine and to have been signed or presented by the proper party.
The Collateral Agent may conclusively rely, as to the truth of the statements
and the correctness of the opinions expressed therein, upon any certificate or
opinions that are believed by the Collateral Agent to be genuine and signed or
furnished by the proper Person furnished to the Collateral Agent in connection
with this Agreement or any Other Security Document.

(d)    The Collateral Agent shall not be deemed to have actual, constructive,
direct or indirect notice or knowledge of the occurrence of any Event of Default
unless and until the Collateral Agent shall have received written notice thereof
from the Administrative Agent. The Collateral Agent shall have no obligation
whatsoever either prior to or after receiving such a notice that is believed by
the Collateral Agent to be genuine and to have been signed or sent by the proper
Person to inquire whether an Event of Default has, in fact, occurred and shall
be entitled to rely conclusively, and shall be fully protected in so relying, on
any such notice so furnished to it.

(e)    If the Collateral Agent has been requested to take any specific action by
the Administrative Agent pursuant to any provision of this Agreement or any
Other Security Document, the Collateral Agent shall not be under any obligation
to exercise any of the rights or powers vested in it by this Agreement or such
Other Security Document in the manner so requested unless it shall have been
provided indemnity by the Secured Parties on whose behalf such request shall
have been made reasonably satisfactory to it against the costs, expenses and
liabilities which may be incurred by it in compliance with such request or
direction.

Section 10.03    Resignation and Removal of the Collateral Agent. The Collateral
Agent may at any time, by giving 30 days’ prior written notice to the Company
and the Administrative Agent, resign and be discharged from the responsibilities
hereby created, such resignation to become effective upon the appointment of a
successor by the Administrative Agent with, so long as no Event of Default has
occurred and is continuing, the consent of the Company (such consent not to be
unreasonably withheld) and the acceptance of such appointment by such successor.
If no successor shall be appointed and approved within 30 days after the date of
any such resignation, the Collateral Agent may apply to any court of competent
jurisdiction to appoint a successor to act until a successor shall have been
appointed as above provided or may, on behalf of the Secured Parties, appoint a
successor Collateral Agent which shall be a bank with an office in New York, New
York having a combined capital and surplus of at least $500,000,000.

 

THE GOODYEAR TIRE & RUBBER COMPANY

SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT

30



--------------------------------------------------------------------------------

Section 10.04    Expenses and Indemnification. By accepting the benefits of this
Agreement, each of the Lenders severally agrees (i) to reimburse the Collateral
Agent, on demand, in the amount of its pro rata share from time to time (based
on the Applicable Percentage of such Lender), of any expenses referred to in
this Agreement or in any Other Security Document securing Obligations owed to
such Lender and/or any other expenses incurred by the Collateral Agent in
connection with the enforcement and protection of the rights of the Collateral
Agent and the Secured Parties which shall not have been paid or reimbursed by
the Company or any other Grantor or Guarantor or paid from the proceeds of any
Collateral as provided herein and (ii) to indemnify and hold harmless the
Collateral Agent and its Affiliates and its and their respective directors,
officers, employees, agents and attorneys (each, an “Indemnified Party”), on
demand, in the amount of such pro rata share, from and against any and all
liabilities, taxes, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements referred to in this Agreement and/or
incurred by the Collateral Agent in connection with this Agreement or the Other
Security Documents or the enforcement and protection of the rights of the
Secured Parties, to the extent the same shall not have been reimbursed by the
Company or any other Grantor or Guarantor or paid from the proceeds of
Collateral as provided herein; provided, in each case, that no Secured Party
shall be liable to any Indemnified Party for any portion of such expenses,
liabilities, taxes, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from the gross negligence or
wilful misconduct of such Person.

ARTICLE XI.

Subordination of Intercompany Indebtedness

Section 11.01    Subordination. To the fullest extent permitted under law, the
Company and each other Grantor and Guarantor hereby agrees that all Intercompany
Indebtedness owed to it by any Intercompany Obligor is hereby expressly
subordinated, to the extent and in the manner set forth in this Article, to the
payment in full in cash of all Obligations of such Intercompany Obligor.

Section 11.02    Dissolution or Insolvency. Upon any dissolution, winding up,
liquidation or reorganization of any Intercompany Obligor, whether in
bankruptcy, insolvency, reorganization, arrangement or receivership proceedings
or otherwise, or upon any assignment for the benefit of creditors or any other
marshalling of the assets and liabilities of any Intercompany Obligor, or
otherwise:

(a)    the Secured Parties shall, as between such Secured Parties and the
Company or any other Grantor or Guarantor, first be entitled to receive payment
in full in cash of the Obligations of such Intercompany Obligor in accordance
with the terms of such Obligations before the Company or such Grantor or
Guarantor shall be entitled to receive any payment on account of the
Intercompany Indebtedness of such Intercompany Obligor, whether as principal,
interest or otherwise; and

 

THE GOODYEAR TIRE & RUBBER COMPANY

SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT

31



--------------------------------------------------------------------------------

(b)    any payment by, or distribution of the assets of, such Intercompany
Obligor of any kind or character, whether in cash, property or securities, to
which the Company or any other Grantor or Guarantor would be entitled except for
the provisions of clause (a) above shall, upon receipt by the Company or such
Grantor or Guarantor, but subject to the provisions of the Lenders Lien
Subordination and Intercreditor Agreement, be held in trust (or in a compte de
sequestre, if applicable) for the applicable Secured Parties and promptly paid
or delivered directly to the Collateral Agent for the benefit of such Secured
Parties to the extent necessary to make payment in full in cash of all
Obligations remaining unpaid, after giving effect to any concurrent payment or
distribution to such Secured Parties in respect of such Obligations.

Section 11.03    Subrogation. Subject to (and only upon) the prior indefeasible
payment in full in cash of all the Obligations, the Company or any other Grantor
or Guarantor holding Intercompany Indebtedness of such Intercompany Obligor
shall be subrogated to the rights of the applicable Secured Parties to receive
payments or distributions in cash, property or securities applicable to such
Obligations until all amounts owing on the Intercompany Indebtedness of such
Intercompany Obligor shall be paid in full, and as between and among such
Intercompany Obligor, its creditors (other than its Secured Parties) and the
Company or any other Grantor or Guarantor holding Intercompany Indebtedness of
such Intercompany Obligor, no such payment or distribution made to the Secured
Parties by virtue of this Agreement that otherwise would have been made to the
Company or any other Grantor or Guarantor in respect of such Intercompany
Indebtedness shall be deemed to be a payment by such Intercompany Obligor on
account of such Intercompany Indebtedness.

Section 11.04    Other Creditors. Nothing contained in this Article is intended
to or shall impair, as between and among any Intercompany Obligor, its creditors
(other than the Secured Parties) and the Company or any other Grantor or
Guarantor holding Intercompany Indebtedness of such Intercompany Obligor, the
obligations of such Intercompany Obligor to pay its Intercompany Indebtedness as
and when the same shall become due and payable in accordance with the terms
thereof, or affect the relative rights of the Company or any other Grantor or
Guarantor holding Intercompany Indebtedness of such Intercompany Obligor and the
creditors of such Intercompany Guarantor (other than the Secured Parties).

Section 11.05    No Waiver. No right of any Secured Party to enforce this
Article shall at any time or in any way be prejudiced or impaired by any act or
failure to act on the part of any of the Collateral Agent, the other Secured
Parties, or any Intercompany Obligor, or by any noncompliance by any
Intercompany Obligor with the terms, provisions and covenants contained in this
Agreement, any Other Security Document or the Credit Agreement, and the Secured
Parties are hereby expressly authorized to extend, renew, increase, decrease,
modify or amend the terms of the Obligations or any security therefor, and to
release, sell or exchange any such security and otherwise deal freely with any
Intercompany Obligor, all without notice to or consent of the Company or any
other Grantor or Guarantor and without affecting the liabilities and obligations
of the parties hereto.

 

THE GOODYEAR TIRE & RUBBER COMPANY

SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT

32



--------------------------------------------------------------------------------

Section 11.06    Obligations Hereunder Not Affected. (a)All rights and interests
of the Secured Parties under this Article, and all agreements and obligations of
the Company and each other Grantor or Guarantor under this Article, shall remain
in full force and effect irrespective of:

(i)    any lack of validity or enforceability of the Credit Agreement;

(ii)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations, or any other amendment or waiver of or
consent to departure from the Credit Agreement;

(iii)    any exchange, release or nonperfection of any security interest in any
Collateral, or any release or amendment or waiver of or consent to departure
from any Guarantee, in respect of all or any of the Obligations; or

(iv)    any other circumstance that might otherwise constitute a defense
available to, or a discharge of, any Intercompany Obligor in respect of
Obligations or of the Company or any Grantor or Guarantor in respect of the
agreements contained in this Article.

(b)    The agreements contained in this Article shall continue to be effective
or be reinstated, as the case may be, if at any time any payment of the
Obligations or any part thereof is rescinded or must otherwise be returned by
any Secured Party upon the insolvency, bankruptcy or reorganization of any
Intercompany Obligor or otherwise, all as though such payment had not been made.

(c)    The Company and each Grantor and Guarantor hereby agree that the Secured
Parties may, without affecting or impairing any of the obligations of the
Company or such Grantor or Guarantor hereunder, from time to time to (i) renew,
compromise, extend, increase, accelerate or otherwise change the time for
payment of, or otherwise change the terms of, the Obligations or any part
thereof and (ii) exercise or refrain from exercising any rights against any
Intercompany Obligor or any other Person.

ARTICLE XII.

Miscellaneous

Section 12.01    Notices. All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be given as provided in the Credit
Agreement. All communications and notices hereunder to any Grantor or Guarantor
other than the Company shall be given to it in care of the Company as provided
in the Credit Agreement.

 

THE GOODYEAR TIRE & RUBBER COMPANY

SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT

33



--------------------------------------------------------------------------------

Section 12.02    Waivers; Amendment. (a)No failure or delay by the Collateral
Agent or any Secured Party in exercising any right or power hereunder or under
any other Credit Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Collateral Agent and the Secured Parties hereunder and under
the other Credit Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by any Credit Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, no extension of credit by any Secured Party under the Credit
Agreement or otherwise shall be construed as a waiver of any default hereunder,
regardless of whether the Collateral Agent or any Secured Party may have had
notice or knowledge of such default at the time. No notice or demand on any
Credit Party in any case shall entitle such Credit Party to any other or further
notice or demand in similar or other circumstances.

(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Credit Party or Credit Parties with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required under the Credit Agreement.

Section 12.03    Collateral Agent’s Fees and Expenses; Indemnification. (a)The
parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in the Credit
Agreement.

(b)    Without limitation of its indemnification obligations under the other
Credit Documents, each Grantor and each Guarantor, to the fullest extent
permitted under law, jointly and severally agrees to indemnify the Collateral
Agent and the other Indemnitees (as defined in the Credit Agreement) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including reasonable fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of the execution, delivery or performance of this
Agreement or any agreement or instrument contemplated hereby or any claim,
litigation, investigation or proceeding relating to any of the foregoing or to
the Collateral, whether or not any Indemnitee is a party thereto; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses shall have
resulted from the gross negligence or wilful misconduct of such Indemnitee or
from the breach of any of its obligations set forth in any Credit Document.

(c)    The provisions of this Section shall remain operative and in full force
and effect regardless of the termination of this Agreement or any other Credit
Document, the consummation of the transactions contemplated hereby, the
repayment of

 

THE GOODYEAR TIRE & RUBBER COMPANY

SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT

34



--------------------------------------------------------------------------------

any of the Obligations, the invalidity or unenforceability of any term or
provision of this Agreement or any other Credit Document, or any investigation
made by or on behalf of the Collateral Agent or any other Secured Party. All
amounts due under this Section shall be payable promptly after written demand
therefor.

Section 12.04    Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Guarantor or Grantor or the Collateral Agent
that are contained in this Agreement shall bind and inure to the benefit of
their respective successors and assigns.

Section 12.05    Survival of Agreement. All covenants, agreements,
representations and warranties made by the Credit Parties in the Credit
Documents and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Agreement or any other Credit Document shall
be considered to have been relied upon by the Lenders and shall survive the
execution and delivery of the Credit Documents and the making of any Loans,
regardless of any investigation made by any Lender or on its behalf and
notwithstanding that the Collateral Agent or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended under the Credit Agreement, and shall, subject to
Section 12.13, continue in full force and effect as long as the principal of or
any accrued interest on any Loan or any fee or any other amount payable under
any Credit Document is outstanding and unpaid and so long as the Commitments
under the Credit Agreement have not expired or terminated.

Section 12.06    Counterparts; Effectiveness; Several Agreement. This Agreement
may be executed in counterparts, each of which shall constitute an original but
all of which when taken together shall constitute a single contract, and shall
become effective as provided in this Section. Delivery of an executed signature
page to this Agreement by facsimile transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement. This Agreement
shall become effective as to any Credit Party when a counterpart hereof executed
on behalf of such Credit Party shall have been delivered to the Collateral Agent
and a counterpart hereof shall have been executed on behalf of the Collateral
Agent, and thereafter shall be binding upon such Credit Party and the Collateral
Agent and their respective permitted successors and assigns, and shall inure to
the benefit of such Credit Party, the Collateral Agent and the other Secured
Parties and their respective successors and assigns, except that no Credit Party
shall have the right to assign or transfer its rights or obligations hereunder
(and any such assignment or transfer shall be void) except as expressly
contemplated by this Agreement. This Agreement shall be construed as a separate
agreement with respect to each Credit Party and may be amended, modified,
supplemented, waived or released with respect to any Credit Party without the
approval of any other Credit Party and without affecting the obligations of any
other Credit Party hereunder.

Section 12.07    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be

 

THE GOODYEAR TIRE & RUBBER COMPANY

SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT

35



--------------------------------------------------------------------------------

ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

Section 12.08    Right of Set-Off. Without limitation to the provisions of
Section 5.07, if an Event of Default shall have occurred and be continuing and
the Loans shall have become due and payable pursuant to Article VII of the
Credit Agreement, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any Credit
Party against any of and all the obligations of such Credit Party now or
hereafter existing under this Agreement or any other Credit Document and owed to
such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of set-off) that such Lender may have.

Section 12.09    Governing Law; Jurisdiction; Consent to Service of Process.
(a)This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Credit Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Credit Document shall affect any right of
the Collateral Agent to bring any action or proceeding relating to any
Collateral in the courts of any jurisdiction where such Collateral is located or
deemed located.

(c)    Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Credit Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

THE GOODYEAR TIRE & RUBBER COMPANY

SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT

36



--------------------------------------------------------------------------------

(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 12.01. Nothing in this Agreement
or any other Credit Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

Section 12.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

Section 12.11    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 12.12    Security Interest Absolute. The pledges and security interests
created hereby and by the Other Security Documents shall be absolute and
unconditional irrespective of (a) any lack of validity or enforceability of the
Credit Agreement, any other Credit Document, any agreement with respect to any
of the Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from the Credit Agreement, any other Credit
Document or any other agreement or instrument, (c) any exchange, release or
non-perfection of any Lien on other collateral, or any release or amendment or
waiver of or consent under or departure from any guarantee, securing or
guaranteeing all or any of the Obligations, or (d) any other circumstance that
might otherwise constitute a defense available to, or a discharge of, any
Grantor or Guarantor in respect of the Obligations or this Agreement.

Section 12.13    Termination or Release. (a)All pledges, security interests and
Liens created hereunder and under the Other Security Documents and all
Guarantees made hereunder shall be automatically released when (i) the principal
of all Loans, all accrued interest and fees and all other Obligations due and
owing under the Credit Agreement have been paid in full and (ii) the Lenders
have no further commitment to lend under the Credit Agreement.

 

THE GOODYEAR TIRE & RUBBER COMPANY

SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT

37



--------------------------------------------------------------------------------

(b)    A Subsidiary shall automatically be released from its obligations as a
Grantor or Guarantor hereunder and under each Other Security Document, and all
pledges hereunder, or under any Other Security Document, of and security
interests created hereunder, or under any Other Security Document, in the
Collateral of such Subsidiary shall be automatically released, upon the
consummation of any transaction permitted by this Agreement and the Credit
Agreement as a result of which such Subsidiary ceases to be a Subsidiary;
provided that any consent to such transaction required by the Credit Agreement
shall have been obtained and the terms of such consent shall not provide
otherwise.

(c)    Upon any sale or other transfer of any Collateral permitted under this
Agreement and the Credit Agreement by any Grantor to any Person other than the
Company or a Subsidiary, or upon the effectiveness of any written consent to the
release of any pledge or security interest created hereby or by any Other
Security Document in respect of any Collateral pursuant to and in accordance
with the requirements of the Credit Agreement, all pledges, security interests
and Liens created hereunder or under any Other Security Document of, in or on
such Collateral shall be automatically released.

(d)    Upon any transfer of any Equity Interests in a Foreign Subsidiary
pursuant to and in accordance with Section 6.04(d) of the Credit Agreement, the
Collateral Agent shall release any pledge of, security interest in or Lien on
such Equity Interests if the conditions to such release set forth in such
Section 6.04(d) shall have been satisfied and if the Company shall have
delivered a certificate to that effect to the Collateral Agent.

(e)    In connection with any termination or release pursuant to paragraph (a),
(b), (c) or (d) above, the Collateral Agent shall execute and deliver to each
applicable Grantor, at such Grantor’s expense, all documents that such Grantor
shall reasonably request to evidence such termination or release. Any execution
and delivery of documents pursuant to this Section shall be without recourse to
or representation or warranty by the Collateral Agent. Notwithstanding
paragraph (b) or (c) above, in the case of any Lien on any Equity Interests in
an entity organized under the laws of a jurisdiction outside the United States
of America, such Lien shall not be released until the Collateral Agent executes
and delivers to the applicable Grantor a written consent to such release. The
Collateral Agent agrees to execute and deliver any such written consent required
by the immediately preceding sentence that is requested by the applicable
Grantor in connection with the consummation of any transaction permitted by this
Agreement and the Credit Agreement. In the case of any License of Intellectual
Property to any Person that is not an Affiliate of any Grantor (i) for which it
receives consideration at the time of such License at least equal to the Fair
Market Value of the subject Intellectual Property and in respect of which the
Borrower shall have delivered a notice to the Administrative Agent designating
such transfer as an Asset Disposition for purposes of Section 6.04, (ii) that
constitutes an Asset Disposition under Section 6.04, or (iii) that does not
materially reduce the collateral value to the Secured Parties of the

 

THE GOODYEAR TIRE & RUBBER COMPANY

SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT

38



--------------------------------------------------------------------------------

Material Intellectual Property, taken as a whole, and, in each case, is
permitted under this Agreement and the Credit Agreement, the Liens on such
Intellectual Property granted hereunder shall be subject to the rights of third
parties to use such Intellectual Property under such License; provided that no
such License shall be used for the purpose of securing or otherwise providing
credit support for Indebtedness.

Section 12.14    Additional Grantors and Guarantors. (a)Upon execution and
delivery by the Collateral Agent and a Subsidiary of an instrument in a form
agreed to by the Collateral Agent and the Company (an “Additional Subsidiary
Agreement”), such Subsidiary shall become a party hereto and a Grantor and a
Guarantor hereunder to the extent set forth in such Additional Subsidiary
Agreement and shall, to the extent applicable, guarantee and create pledges of
and security interests in its assets to secure the Obligations with the same
force and effect as if originally named as a Grantor or Guarantor herein. At the
time any Subsidiary shall become a party to this Agreement as provided in the
preceding sentence, the Schedules hereto shall be supplemented as appropriate to
reflect the guarantees, pledges and security interests, as applicable, given or
created by such Subsidiary, and such supplemented Schedules shall replace the
Schedules that shall theretofore have been attached to this Agreement. The
execution and delivery of any Additional Subsidiary Agreement and the amendment
of the Schedules hereto as above provided shall not require the consent of any
other Credit Party. The rights and obligations of each Credit Party shall remain
in full force and effect notwithstanding the addition of any new Credit Party as
a party to this Agreement.

(b)    Any Subsidiary that is a Guarantor may elect to become a Grantor at any
time by delivering a certificate in substantially the form agreed to by the
Collateral Agent and the Company or in such other form as may be reasonably
required by the Collateral Agent. Any such election shall be effective
immediately upon the delivery of such certificate. At the time any such election
is made, the Schedules hereto shall be supplemented as appropriate to reflect
the pledges and security interests given or created by such Subsidiary, and such
supplemented Schedules shall replace the Schedules that shall theretofore have
been attached to this Agreement. The execution and delivery of any certificate
hereunder and the amendment of the Schedules hereto as above provided shall not
require the consent of the Collateral Agent or any Credit Party. The rights and
obligations of each Credit Party shall remain in full force and effect
notwithstanding the addition of any new Grantor as a party to this Agreement.

Section 12.15    Collateral Agent Appointed Attorney-in-Fact. Each Grantor
hereby appoints the Collateral Agent the attorney-in-fact of such Grantor for
the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Collateral Agent may deem necessary
or advisable to accomplish the purposes hereof in each case upon the occurrence
and during the continuance of an Event of Default, which appointment is
irrevocable and coupled with an interest. Without limiting the generality of the
foregoing, the Collateral Agent shall have the right, upon the occurrence and
during the continuance of an Event of Default, with full power of substitution
either in the Collateral Agent’s name or in the name of such Grantor (a) to
receive, endorse, assign and/or deliver any and all notes, acceptances, checks,
drafts, money orders or other evidences of payment relating to the Collateral of

 

THE GOODYEAR TIRE & RUBBER COMPANY

SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT

39



--------------------------------------------------------------------------------

such Grantor or any part thereof; (b) to demand, collect, receive payment of,
give receipt for and give discharges and releases of all or any of the
Collateral; (c) to sign the name of any Grantor on any invoice or bill of lading
relating to any of the Collateral; (d) to send verifications of Accounts
Receivable to any Account Debtor; (e) to commence and prosecute any and all
suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect or otherwise realize on all or any of the Collateral or
to enforce any rights in respect of any Collateral; (f) to settle, compromise,
compound, adjust or defend any actions, suits or proceedings relating to all or
any of the Collateral; (g) to notify, or to require any Grantor to notify,
Account Debtors to make payment directly to the Collateral Agent relating to the
Collateral; and (h) to use, sell, assign, transfer, pledge, make any agreement
with respect to or otherwise deal with all or any of the Collateral, and to do
all other acts and things necessary to carry out the purposes of this Agreement,
as fully and completely as though the Collateral Agent were the absolute owner
of the Collateral for all purposes; provided that nothing herein contained shall
be construed as requiring or obligating the Collateral Agent to make any
commitment or to make any inquiry as to the nature or sufficiency of any payment
received by the Collateral Agent, or to present or file any claim or notice, or
to take any action with respect to the Collateral or any part thereof or the
moneys due or to become due in respect thereof or any property covered thereby.
The Collateral Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them herein, and neither they nor their officers, directors, employees or agents
shall be responsible to any Grantor for any act or failure to act hereunder,
except for their own gross negligence or wilful misconduct or the breach of such
Person of its obligations set forth herein.

 

THE GOODYEAR TIRE & RUBBER COMPANY

SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT

40



--------------------------------------------------------------------------------

SCHEDULE I

Post-Effective Loan Amounts

 

Lender

   Loan Amount  

The individual allocations of the Continuing Lenders (other than JPMorgan Chase
Bank, N.A.) are on file with the Administrative Agent

   $ 330,620,944.81  

JPMorgan Chase Bank, N.A.

   $ 69,379,055.19  

 

THE GOODYEAR TIRE & RUBBER COMPANY

SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT

41